CONFORMED COPY

 



> > > AMENDMENT AGREEMENT dated as of April 3, 2002 (this "Amendment"), in
> > > respect of the FIVE-YEAR CREDIT AGREEMENT (the "Credit Agreement") dated
> > > as of September 24, 2001, among TYSON FOODS, INC., a Delaware corporation
> > > (the "Borrower"), the banks which are or may, from time to time hereafter,
> > > become parties hereto (the "Lenders"), JPMORGAN CHASE BANK, as
> > > Administrative Agent (the "Administrative Agent"), the Issuing Banks (as
> > > defined in Article I thereof), MERRILL LYNCH CAPITAL CORPORATION, as
> > > Syndication Agent, SUNTRUST BANK, as Documentation Agent, and MIZUHO
> > > FINANCIAL GROUP and RABOBANK INTERNATIONAL, as Co-Documentation Agents.

                The Borrower has requested that the Credit Agreement be amended
and restated as set forth in Section 1 below and the parties hereto are willing
so to amend the Credit Agreement. Each capitalized term used but not defined
herein has the meaning assigned thereto in the Credit Agreement.

                In consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree, on the terms
and subject to the conditions set forth herein, as follows:

                SECTION 1. Amendment. Upon the effectiveness of this Amendment
as provided in Section 3 below, the Credit Agreement shall be amended to read as
set forth in Exhibit A attached hereto and to include Schedule 2.12 in the form
attached hereto.

                SECTION 2. Representations and Warranties. The Borrower
represents and warrants as of the Effectiveness Date to the Lenders that:

> >  (a) Before and after giving effect to this Amendment, the representations
> > and warranties set forth in the Credit Agreement are true and correct in all
> > material respects with the same effect as if made on the Effectiveness Date,
> > except to the extent such representations and warranties expressly relate to
> > an earlier date.

(b) Immediately before and after giving effect to this Amendment, no Default has
occurred and is continuing.

               28

--------------------------------------------------------------------------------

SECTION 3. Conditions to Effectiveness. This Amendment and the obligations of
the Lenders to make Loans and issue Letters of Credit under the Credit Agreement
as amended hereby shall become effective on the date (the "Effectiveness Date")
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.02 of the Credit Agreement):

(a) The Administrative Agent shall have received (i) counterparts of this
Amendment executed by the Borrower, the Administrative Agent, the Issuing Bank
and the Majority Lenders, or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of signed
counterparts) that such parties have signed such counterparts.

(b) The Administrative Agent shall have received a favorable opinion, dated the
Effectiveness Date and addressed to the Administrative Agent, the Issuing Banks
and the Lenders, of counsel for the Borrower and its Subsidiaries as to such
matters as the Administrative Agent may reasonably request in connection with
the Amendment (and the Borrower hereby instructs such counsel to deliver such
opinion);

(c) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Effectiveness Date, stating
that:

(i) the representations and warranties contained in Article IV are true and
correct on and as of such date, as though made on and as of such date; and

(ii) no Default or Event of Default exists or would result from the initial
issuance of a Letter of Credit thereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effectiveness Date, and such notice shall be conclusive and binding.

                SECTION 4. Agreement. Except as specifically stated herein, the
provisions of the Credit Agreement are and shall remain in full force and
effect. As used therein, the terms "Credit Agreement", "herein", "hereunder",
"hereinafter", "hereto", "hereof" and words of similar import shall, unless the
context otherwise requires, refer to the Credit Agreement as amended hereby.

                SECTION 5. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

29

--------------------------------------------------------------------------------

                SECTION 6. Counterparts. This Amendment may be executed in two
or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one contract. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy shall be
effective as delivery of a manually executed counterpart of this Amendment. This
Amendment shall constitute a "Loan Document" for all purposes of the Credit
Agreement and the other Loan Documents.

                SECTION 7. Expenses. The Borrowers agree to reimburse the
Administrative Agent for all reasonable out-of-pocket expenses incurred by it in
connection with this Amendment, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore, counsel for the Administrative Agent.

                SECTION 8. Headings. The headings of this Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed by their respective authorized officers as of the
day and year first above written.

30

--------------------------------------------------------------------------------

> > > > > TYSON FOODS, INC.,
> > > > > 
> > > > > by
> > > > >     /s/ Dennis Leatherby
> > > > >     Name: Dennis Leatherby
> > > > >     Title: SVP, Finance &  Treasurer

 

> > > > > JPMORGAN CHASE BANK,
> > > > > individually and as Issuing Bank and Administrative Agent,
> > > > > 
> > > > > by
> > > > >     /s/ Gary Spevack
> > > > >     Name: Gary Spevack
> > > > >     Title: Vice President

 

31

--------------------------------------------------------------------------------

 

> > > SIGNATURE PAGE to the AMENDMENT AGREEMENT dated as of April 3, 2002 (this
> > > "Amendment"), in respect of the FIVE-YEAR CREDIT AGREEMENT dated as of
> > > September 24, 2001, among TYSON FOODS, INC., a Delaware corporation (the
> > > "Borrower"), the banks which are or may, from time to time hereafter,
> > > become parties hereto (the "Lenders"), JPMORGAN CHASE BANK, as
> > > Administrative Agent (the "Administrative Agent"), the Issuing Banks (as
> > > defined in Article I thereto), MERRILL LYNCH CAPITAL CORPORATION, as
> > > Syndication Agent, SUNTRUST BANK, as Documentation Agent, and MIZUHO
> > > FINANCIAL GROUP and RABOBANK INTERNATIONAL, as Co-Documentation Agents.

 

> > > > COOPERATIEVE CENTRALE RAIFFEISENBOERENLEENBANK B.A., "RABOBANK
> > > > INTERNATIONAL", NEW YORK BRANCH
> > > > 
> > > > By: /s/ Richard J. Beard
> > > > Name: Richard J. Beard
> > > > Title: Executive Director
> > > > 
> > > > By: /s/ Ian Reece
> > > > Name: Ian Reece
> > > > Title: Managing Director
> > > > 
> > > > 
> > > > 
> > > > SCOTIABANC INC.
> > > > 
> > > > By: /s/ M.D. Smith
> > > > Name: M.D. Smith
> > > > Title: Treasurer



32

--------------------------------------------------------------------------------

 

> > > > SUNTRUST BANK
> > > > 
> > > > By: /s/ Hugh E. Brown
> > > > Name: Hugh E. Brown
> > > > Title: Vice President
> > > > 
> > > > 
> > > > 
> > > > SUMITOMO MITSUI BANKING CORPORATION
> > > > 
> > > > By: Edward D. Henderson, Jr.
> > > > Name: Edward D. Henderson, Jr.
> > > > Title: Senior Vice President
> > > > 
> > > > 
> > > > 
> > > > MERRILL LYNCH BANK USA
> > > > 
> > > > By: /s/ D. Kevin Imlay
> > > > Name: D. Kevin Imlay
> > > > Title: Senior Credit Officer
> > > > 
> > > > 
> > > > 
> > > > WACHOVIA BANK, NATIONAL ASSOCIATION
> > > > 
> > > > By: /s/ Donald J. Mathews
> > > > Name: Donald J. Mathews
> > > > Title: Vice President
> > > > 
> > > > 
> > > > 
> > > > BANK OF COMMUNICATIONS, NEW YORK BRANCH
> > > > 
> > > > By: /s/ Li, De Cai
> > > > Name: Li, De Cai
> > > > Title: General Manager



33

--------------------------------------------------------------------------------

 

> > > > THE BANK OF TOKYO-MITSUBISHI, LTD.
> > > > Dallas Corporate Banking Office
> > > > 
> > > > By: /s/ D. Barnell
> > > > Name: D. Barnell
> > > > Title: Vice President
> > > > 
> > > > 
> > > > 
> > > > FARM CREDIT BANK OF WICHITA
> > > > 
> > > > By: /s/ Patrick Zeka
> > > > Name: Patrick Zeka
> > > > Title: Vice President
> > > > 
> > > > 
> > > > 
> > > > ING (U.S.) CAPITAL LLC
> > > > 
> > > > By: /s/ William B. Redmond
> > > > Name: William B. Redmond
> > > > Title: Director
> > > > 
> > > > 
> > > > 
> > > > TAIPEI BANK
> > > > New York Agency
> > > > 
> > > > By: /s/ Sophia J.H. Jing
> > > > Name: Sophia J.H. Jing
> > > > Title: V.P. & G. M.
> > > > 
> > > > 
> > > > 
> > > > AGFIRST FARM CREDIT BANK
> > > > 
> > > > By: /s/ John W. Burnside Jr.
> > > > Name: John W. Burnside Jr.
> > > > Title: Vice President



34

--------------------------------------------------------------------------------

 

> > > > 1ST FARM CREDIT SERVICES, FLCA
> > > > 
> > > > By: /s/ Dale A. Richardson
> > > > Name: Dale A. Richardson
> > > > Title: VP Illinios Capital Markets Group
> > > > 
> > > > 
> > > > 
> > > > COMMERCEBANK, N.A.
> > > > 
> > > > By: /s/ Teresa Tundidor-Gonzalez
> > > > Name: Teresa Tundidor-Gonzalez
> > > > Title: Vice President
> > > > 
> > > > By: /s/ Edward P. Tietjen
> > > > Name: Edward P. Tietjen
> > > > Title: Senior Vice President & Manager
> > > > 
> > > > 
> > > > 
> > > > FARM CREDIT SERVICES OF AMERICA
> > > > 
> > > > By: /s/ Bruce P. Rouse
> > > > Name: Bruce P. Rouse
> > > > Title: V.P. Commercial Lender
> > > > 
> > > > 
> > > > 
> > > > HUA NAN COMM. BANK LTD., NY AGENCY
> > > > 
> > > > By: /s/ Yun-Peng Chang
> > > > Name: Yun Peng Chang
> > > > Title: SVP & General Manager
> > > > 
> > > > 
> > > > 
> > > > E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH
> > > > 
> > > > By: /s/ Peter Shih
> > > > Name: Peter Shih
> > > > Title: VP & Deputy General Manager



35

--------------------------------------------------------------------------------

 

> > > > FARM CREDIT SERVIES OF EASTERN MISSOURI, PCA
> > > > 
> > > > By: /s/ Michael D. Scherer
> > > > Name: Michael D. Sherer
> > > > Title: VP - Agribusiness
> > > > 
> > > > 
> > > > 
> > > > GREENSTONE FARM CREDIT SERVICES, ACA
> > > > 
> > > > By: /s/ James F. Schiller
> > > > Name: James F. Schiller
> > > > Title: President / Chief Executive Officer

 

 

 

36

--------------------------------------------------------------------------------



FIVE-YEAR CREDIT AGREEMENT

dated as of September 24, 2001

among

TYSON FOODS, INC.,
as Borrower

THE LENDERS PARTY HERETO

JPMORGAN CHASE BANK,
as Administrative Agent

MERRILL LYNCH CAPITAL CORPORATION,
as Syndication Agent

SUNTRUST BANK,
as Documentation Agent

and

MIZUHO FINANCIAL GROUP,
RABOBANK INTERNATIONAL,
as Co-Documentation Agents

_______________________________

J.P. MORGAN SECURITIES INC.
MERRILL LYNCH & CO.,
as Co-Lead Arrangers and Joint Bookrunners

 

37

--------------------------------------------------------------------------------



[6701-196]

TABLE OF CONTENTS

> > > > > > > > > > > > > > > Page

ARTICLE I

Definitions and Accounting Terms


SECTION 1.01. Certain Defined Terms 1 SECTION 1.02. Computation of Time Periods
17 SECTION 1.03. Accounting Matters 18 SECTION 1.04. Certain Terms 18

 

ARTICLE II

Amounts and Terms of the Loans

 

SECTION 2.01. Amounts and Terms of Commitments 18 SECTION 2.02. Procedure for
Committed Borrowing 18 SECTION 2.03. Bid Borrowings  20 SECTION 2.04. Procedure
for Bid Borrowings 20 SECTION 2.05. Evidence of Indebtedness 22 SECTION 2.06.
Termination and Reduction of the Commitments 23 SECTION 2.07. Optional
Prepayments 23 SECTION 2.08. Repayment 24 SECTION 2.09. Interest 24 SECTION
2.10. Default Interest 25 SECTION 2.11. Continuation and Conversion Elections
for
                           Committed Borrowings 25 SECTION 2.12. Letters of
Credit 25

 

ARTICLE III

Fees; Payments; Taxes; Changes in Circumstances

 

SECTION 3.01. Fees 27 SECTION 3.02. Computation of Fees and Interest 28 SECTION
3.03. Payments by the Borrower 28 SECTION 3.04. Payments by the Lenders to the
Administrative Agent 29 SECTION 3.05. Taxes 30 SECTION 3.06. Sharing of
Payments, Etc. 34 SECTION 3.07. Inability to Determine Rates 35 SECTION 3.08.
Increased Costs 35 SECTION 3.09. Capital Adequacy 36 SECTION 3.10. Funding
Losses 36 SECTION 3.11. Additional Interest on Eurodollar Loans 36 SECTION 3.12.
Certificates of Lenders 37 SECTION 3.13. Change of Lending Office; Replacement
Lender 37

38

--------------------------------------------------------------------------------

 

ARTICLE IV

Representations and Warranties

SECTION 4.01. Corporate Existence; Compliance with Law 38 SECTION 4.02.
Corporate Authorization; No Contravention,
                           Governmental Authorization 38 SECTION 4.03.
Enforceable Obligations 39 SECTION 4.04. Taxes 39 SECTION 4.05. Financial
Matters 40 SECTION 4.06. Litigation 41 SECTION 4.07. Subsidiaries 41 SECTION
4.08. Liens 42 SECTION 4.09. No Burdensome Restrictions; No Defaults 42 SECTION
4.10. Investment Company Act; Public Utility Holding
                          Company Act 42 SECTION 4.11. Use of Proceeds; Margin
Regulations 42 SECTION 4.12. Assets 42 SECTION 4.13. Labor Matters 43 SECTION
4.14. Environmental Matters 43 SECTION 4.15. Completeness 44 SECTION 4.16. ERISA
44 SECTION 4.17. Insurance 46 SECTION 4.18. IBP Subsidiaries 46

 

ARTICLE V

Conditions Precedent

SECTION 5.01. Conditions Precedent to Effectiveness 46 SECTION 5.02. Conditions
Precedent to All Borrowings 48 SECTION 5.03. Bid Loans and Letters of Credit 48

 

39

--------------------------------------------------------------------------------

 

ARTICLE VI

Affirmative Covenants

SECTION 6.01. Compliance with Laws, Etc. 49 SECTION 6.02. Use of Proceeds 49
SECTION 6.03. Payment of Obligations, Etc 49 SECTION 6.04. Insurance 49 SECTION
6.05. Preservation of Corporate Existence, Etc. 49 SECTION 6.06. Access 50
SECTION 6.07. Keeping of Books 50 SECTION 6.08. Maintenance of Properties 50
SECTION 6.09. Financial Statements 50 SECTION 6.10. Reporting Requirements 51
SECTION 6.11. Notices Regarding ERISA 52 SECTION 6.12. Employee Plans 53 SECTION
6.13. Environmental Compliance; Notice 53 SECTION 6.14. Acquisition and Merger
Agreement 54

 

ARTICLE VII

Negative Covenants

SECTION 7.01. Limitations on Liens 54 SECTION 7.02. Limitation on Indebtedness
57 SECTION 7.03. Sale-Leaseback Transactions 58 SECTION 7.04. Restricted
Payments 59 SECTION 7.05. Mergers, Etc. 59 SECTION 7.06. Investments in Other
Persons 60 SECTION 7.07. Assets 61 SECTION 7.08. Change in Nature of Business 62
SECTION 7.09. Transactions with Affiliates, Etc. 62 SECTION 7.10. Margin
Regulations 62 SECTION 7.11. Compliance with ERISA 63 SECTION 7.12. Speculative
Transactions 63 SECTION 7.13. Leverage Ratio 64 SECTION 7.14. Interest Expense
Coverage Ratio 64

 

40

--------------------------------------------------------------------------------

 

ARTICLE VIII

Events of Default

SECTION 8.01. Events of Default 64 SECTION 8.02. Remedies 68 SECTION 8.03.
Rights Not Exclusive 68

 

ARTICLE IX

The Administrative Agent



SECTION 9.01. Appointment 68 SECTION 9.02. Delegation of Duties 69 SECTION 9.03.
Liabilities of Agents 69 SECTION 9.04. Reliance by Administrative Agent 69
SECTION 9.05. Notice of Default 70 SECTION 9.06. Credit Decision 70 SECTION
9.07. Indemnification 71 SECTION 9.08. Administrative Agent in Individual
Capacity 71 SECTION 9.09. Successor Administrative Agent 71    

 

ARTICLE X

Miscellaneous



SECTION 10.01. Notices, Etc. 72 SECTION 10.02. Amendments, Etc. 72 SECTION
10.03. No Waiver; Remedies 73 SECTION 10.04. Costs and Expenses 73 SECTION
10.05. Indemnity 74 SECTION 10.06. Right of Set-off 75 SECTION 10.07. Binding
Effect 75 SECTION 10.08. Assignments, Participations, Etc. 75 SECTION 10.09.
Confidentiality 78 SECTION 10.10. Survival 78 SECTION 10.11. Headings 78 SECTION
10.12. Governing Law and Jurisdiction 78 SECTION 10.13. Execution in
Counterparts 79 SECTION 10.14. Entire Agreement 79 SECTION 10.15. Waiver of Jury
Trial 79 SECTION 10.16. Severability 79

 

41

--------------------------------------------------------------------------------

Exhibits
Exhibit 1.01 Form of Guarantee Agreement
Exhibit 2.02 Form of Notice of Borrowing
Exhibit 2.04(a) Form of Competitive Bid Request
Exhibit 2.04(b) Form of Competitive Bid
Exhibit 2.05(b) Form of Committed Loan Note
Exhibit 2.05(c) Form of Bid Note
Exhibit 2.11 Form of Notice of Conversion/Continuation
Exhibit 5.01 Forms of Opinion
Exhibit 6.09 Form of Compliance Certificate
Exhibit 10.08 Form of Assignment and Acceptance

 

Schedules

Schedule 1.01(a) Commitments; Percentage Shares
Schedule 1.01(b) Indentures
Schedule 2.12 Issuing Banks
Schedule 4.02(b) Pending Approvals
Schedule 4.05(a) Financial Matters of Borrower
Schedule 4.05(b) Financial Matters of IBP
Schedule 4.06 Pending Litigation
Schedule 4.07(a) Subsidiaries
Schedule 4.07(d) Joint Ventures/Partnerships
Schedule 4.13 Labor Matters
Schedule 4.14 Environmental Matters
Schedule 4.16 Employee Benefit Plans
Schedule 7.01/7.02 Existing Liens and Existing Indebtedness
Schedule 7.09 Existing Restrictions

 

42

--------------------------------------------------------------------------------

> > >                 FIVE-YEAR CREDIT AGREEMENT dated as of September 24, 2001,
> > > among TYSON FOODS, INC., a Delaware corporation (the "Borrower"), the
> > > banks which are or may, from time to time hereafter, become parties hereto
> > > (the "Lenders"), JPMORGAN CHASE BANK, as Administrative Agent (the
> > > "Administrative Agent"), the Issuing Banks (as defined in Article I),
> > > MERRILL LYNCH CAPITAL CORPORATION, as Syndication Agent (the "Syndication
> > > Agent"), and SUNTRUST BANK, as Documentation Agent (the "Documentation
> > > Agent") and MIZUHO FINANCIAL GROUP and RABOBANK INTERNATIONAL, as
> > > Co-Documentation Agents (the "Co-Documentation Agents").

The parties hereto agree as follows:

Article 1

Definitions and Accounting Terms

            SECTION 1.01. Certain Defined Terms. As used in this Agreement and
in any Schedules and Exhibits to this Agreement, the following terms have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

            "Absolute Rate" means a fixed annual rate, expressed as a
percentage.

            "Absolute Rate Bid Loan" means any Bid Loan that bears interest
determined with reference to an Absolute Rate.

            "Acquisition" means the acquisition of IBP for an aggregate purchase
price, together with the assumption and refinancing of Indebtedness, of
approximately $4,441,000,000, subject to adjustment based on the market price of
the Borrower's common stock, of which $1,608,380,640 was paid in cash (the
balance of the purchase price to be paid with shares of the Borrower's Class A
common stock) and $983,332,724.32 was the cash amount required to refinance the
IBP Credit Agreement and certain other Indebtedness of IBP.

            "Administrative Agent" means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders, together with any successor thereto in
such capacity.

            "Administrative Agent's Fee Letter" means the fee letter dated July
27, 2001, between the Borrower and the Administrative Agent.

            "Administrative Agent's Payment Office" means the address for
payments set forth on the signature pages hereof in relation to the
Administrative Agent or such other address as the Administrative Agent may from
time to time specify in accordance with Section 10.01.

            "Administrative Questionnaire" means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

            "Affiliate" means, with respect to any Person, any Subsidiary of
such Person and any other Person which, directly or indirectly, controls, is
controlled by, or is under common control with, such Person, and includes, if
such Person is a corporation, each Person who is the beneficial owner of 5% or
more of such corporation's outstanding common stock. For purposes of this
definition, "control" means the possession of the power to direct or cause the
direction of management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

            "Aggregate Commitments" means the aggregate amount of the
Commitments of all the Lenders as in effect from time to time.

            "Aggregate Committed Credit Exposure" means the aggregate amount of
the Lenders' Committed Credit Exposures.

43

--------------------------------------------------------------------------------

            "Agreement" means this Credit Agreement, as from time to time
amended, modified or supplemented.

            "Assignee" has the meaning specified in Section 10.08(b).

            "Assignment and Acceptance" means an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.08), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent
and the Borrower.

            "Bid Borrowing" means an extension of credit hereunder consisting of
one or more Bid Loans made to the Borrower on the same day by one or more
Lenders.

            "Bid Loan" means a Loan made by a Lender to the Borrower pursuant to
Section 2.03 and may be a LIBOR Bid Loan or an Absolute Rate Bid Loan.

            "Borrower" has the meaning specified in the preamble.

            "Borrowing" means a Committed Borrowing or a Bid Borrowing.

            "Bridge Facility" means the senior unsecured bridge credit facility
of the Borrower in an aggregate principal amount of $2,500,000,000, established
under the credit agreement dated as of August 3, 2001, among the Borrower, the
lenders party thereto, JPMorgan Chase Bank, as administrative agent, Merrill
Lynch Capital Corporation, as syndication agent, and SunTrust Bank, as
documentation agent.

            "Business Day" means any day other than a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to close and, if the applicable Business Day relates to any Eurodollar Loan,
means such a day on which dealings are carried on in the London interbank
market.

            "CERCLA" has the meaning specified in the definition of
Environmental Law.

            "COBRA" has the meaning specified in Section 4.16(k).

            "Code" means the Internal Revenue Code of 1986 (or any successor(s)
thereto), as amended from time to time.

            "Commitment" means, for each Lender, as the context may require (a)
the amount in dollars set forth in Schedule 1.01(a) opposite the name of such
Lender under the heading "Commitment" or as otherwise set forth in any
Assignment and Acceptance, as such amount may be reduced pursuant to Section
2.06 or as a result of one or more assignments pursuant to Section 10.08 or (b)
the obligation of such Lender to extend credit to the Borrower hereunder in the
amount specified in the immediately preceding clause (a). The initial aggregate
amount of the Lenders' Commitments is $500,000,000.

            "Committed Borrowing" means an extension of credit hereunder
consisting of Committed Loans made, continued or converted on the same day by
the Lenders ratably according to their Percentage Shares and, in the case of
Eurodollar Loans, having the same Interest Periods.

            "Committed Credit Exposure" means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Committed
Loans of such Lender, plus the aggregate amount at such time of such Lender's
L/C Exposure.

44

--------------------------------------------------------------------------------

            "Committed Loan" means an extension of credit by a Lender to the
Borrower pursuant to Section 2.01 and may be a Eurodollar Loan or a Reference
Rate Loan.

            "Competitive Bid" means an offer by a Lender to make a Bid Loan in
accordance with Section 2.04(b).

            "Competitive Bid Request" has the meaning specified in Section
2.04(a).

            "Consolidated EBITDA" means, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) extraordinary losses for such period, (v) nonrecurring merger-related
charges incurred by IBP during the fiscal quarter ending September 30, 2001 not
to exceed $45,000,000 and (vi) noncash charges to the extent solely attributable
to unrealized losses under SFAS 133 (provided that any cash payment made with
respect to any such noncash charge shall be subtracted in computing Consolidated
EBITDA during the period in which such cash payment is made) and minus (b)
without duplication and to the extent included in determining such Net Income,
the sum of (i) any extraordinary gains for such period and (ii) noncash gains to
the extent solely attributable to unrealized gains under SFAS 133 (provided that
any cash received with respect to any such noncash gain shall be added in
computing Consolidated EBITDA during the period in which such cash is received),
all determined on a consolidated basis in accordance with GAAP; provided that
for the purposes of determining the ratios set forth in Sections 7.13 and 7.14,
Consolidated EBITDA in respect of any period of time prior to the date that IBP
becomes a Subsidiary of the Borrower shall be deemed to equal the combined
historical Consolidated EBITDA of the Borrower and IBP for such period; provided
further that for the purposes of determining the ratio set forth in Section
7.13, if the Borrower or any of its consolidated Subsidiaries has made any
Material Acquisition or Material Disposition during the period of four
consecutive fiscal quarters ended on the date on which the most recent fiscal
quarter ended, Consolidated EBITDA for the relevant period for testing
compliance shall be calculated after giving pro forma effect thereto as if such
Material Acquisition or Material Disposition had occurred on the first day of
the relevant period for testing compliance. As used in this definition,
"Material Acquisition" means any acquisition or series of related acquisitions
of property that (a) constitutes all or substantially all of the Stock or all or
substantially all of the assets of any Person or comprises all or substantially
all of any operating unit of a business and (b) involves consideration in excess
of $100,000,000; and "Material Disposition" means any sale, transfer, lease or
other disposition or series of related sales, transfers, leases or other
dispositions of property that (x) constitutes all or substantially all of the
Stock or all or substantially all of the assets of any Subsidiary of the
Borrower or involves assets comprising all or substantially all of any operating
unit of a business of the Borrower or any of its Subsidiaries and (y) yields
gross proceeds to the Borrower or any of its Subsidiaries in excess of
$100,000,000.

            "Consolidated Interest Expense" means, for any period, the interest
expense (including imputed interest expense in respect of capital lease
obligations) of the Borrower and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that, until
such time as IBP shall have been a Subsidiary of the Borrower for 365 days, for
the purposes of determining the ratios set forth in Sections 7.13 and 7.14,
Consolidated Interest Expense at any date (the "Calculation Date") shall be
calculated on an annualized basis, and shall be equal to (A) the amount of
interest expense (including imputed interest expense in respect of capital lease
obligations) of the Borrower and its consolidated Subsidiaries for the period
from the date that IBP becomes a Subsidiary of the Borrower to the Calculation
Date, multiplied by (B) a fraction, the numerator of which is equal to 365 and
the denominator of which is equal to the number of days in such period.

45

--------------------------------------------------------------------------------

        "Consolidated Net Income" means, for any period, the consolidated net
income (or loss) of the Borrower and its consolidated Subsidiaries for such
period (taken as a single accounting period) determined in conformity with GAAP,
excluding (to the extent otherwise included therein) any gains or losses,
together with any related provision for taxes, realized upon any sale of assets
other than in the ordinary course of business; provided, however, that there
shall be excluded therefrom the net income (or loss) of any Person accrued prior
to the earlier of the date such Person becomes a Subsidiary of the Borrower or
is merged into or consolidated with the Borrower or any of its Subsidiaries or
such Person's assets are acquired by the Borrower or any of its Subsidiaries;
provided further however that for purposes of the definition of Consolidated Net
Income Available for Restricted Payments, Consolidated Net Income shall be
calculated as if IBP and its consolidated Subsidiaries were consolidated
Subsidiaries of the Borrower on and after January 1, 2001.

            "Consolidated Net Income Available for Restricted Payments" means an
amount equal to (i) the sum of $100,000,000 plus 80% (or minus 100% in case of
consolidated net loss) of Consolidated Net Income for the period (taken as one
accounting period) commencing January 1, 2001 and terminating on the fiscal
quarter of the Borrower immediately preceding the date of any proposed
Restricted Payment, less (ii) the sum of (A) the aggregate amount of all
dividends (other than dividends payable solely in Stock of the Borrower) and
other distributions paid or declared by the Borrower (for all periods on or
after January 1, 2001) or IBP (for the period from January 1, 2001 through the
effective date of the Merger and excluding dividends or other distributions made
to the Borrower) on any class of its Stock and (B) the excess (if any) of the
aggregate amount expended, directly or indirectly, by the Borrower (for all
periods on or after January 1, 2001) or by IBP (for the period from January 1,
2001 through the effective date of the Merger) for the redemption, purchase or
other acquisition of any shares of its Stock, over the aggregate net amount of
any cash or cash equivalents received by the Borrower (for all periods on or
after January 1, 2001) or IBP (for the period from January 1, 2001 through the
effective date of the Merger) as consideration for the sale of any shares of its
Stock.

            "Contractual Obligation" means, as to any Person, any provision of
any security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its property is bound.

            "Controlled Group" means, with respect to any Person, all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) which are under common control with such Person and which,
together with such Person, are treated as a single employer under Section
414(b), (c), (m) or (o) of the Code.

            "Debt Rating" means the actual or implied rating as most recently
assigned to the Index Debt or the Short-Term Index Debt by Moody's or S&P, as
the case may be.

            "Default" means any event or condition which, with the giving of
notice or the lapse of time, or both, would become an Event of Default.

46

--------------------------------------------------------------------------------

            "Effective Date" means the date on which all conditions precedent
set forth in Section 5.01 are satisfied (or waived in accordance with Section
10.02).

            "Environmental Claim" means any claim, however asserted, by any
Governmental Authority or other Person alleging potential liability for
violation of any Environmental Law or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability for damages, punitive damages, cleanup costs, removal costs, remedial
costs, response costs, restitution, civil or criminal penalties, injunctive
relief, or other type of relief, resulting from or based upon (a) the presence,
placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental placement, spill, leaks, discharges, emissions or releases) of
any Hazardous Material at, in or from property, whether or not owned by the
Borrower or any of its Subsidiaries, or (b) any other circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.

            "Environmental Law" means the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. Section 9601 et seq.) ("CERCLA"), the
Hazardous Material Transportation Act (49 U.S.C. Section 1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.), the Clean
Air Act (42 U.S.C. Section 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq.) and the Occupational Safety and Health Act (29
U.S.C. Section 651 et seq.) ("OSHA"), as such laws have been or hereafter may be
amended, modified or supplemented, and any and all analogous future federal, or
present or future state or local, statutes and the regulations promulgated
pursuant thereunder.

            "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended from time to time and all regulations promulgated thereunder.

            "ERISA Event" means, with respect to any Person, (a) a Reportable
Event (other than a Reportable Event not subject to the provision for 30-day
notice to the PBGC under regulations issued under Section 4043 of ERISA); (b)
the withdrawal of such Person or any member of its Controlled Group from a Plan
during a plan year in which it was a "substantial employer" as defined in
Section 4001(a)(2) of ERISA; (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA; (d) the institution of proceedings to terminate a Plan by the PBGC; (e)
the failure to make required contributions which would result in the imposition
of a Lien under Section 412 of the Code or Section 302 of ERISA; and (f) any
other event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability under
Title IV of ERISA other than PBGC premiums due but not delinquent under Section
4007 of ERISA.

            "Eurocurrency Liabilities" has the meaning assigned to that term in
Regulation D of the Federal Reserve Board, as in effect from time to time.

            "Eurodollar Loan" means any Committed Loan that bears interest at a
rate determined with reference to LIBOR.

47

--------------------------------------------------------------------------------

            "Eurodollar Reserve Percentage" means, with respect to any Interest
Period for any Eurodollar Loan made by any Lender, the reserve percentage
applicable during such Interest Period (or if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.

            "Event of Default" has the meaning specified in Section 8.01.

            "Excess Margin Stock" means that portion, if any, of the Margin
Stock owned by the Borrower and its Subsidiaries that must be excluded from the
restrictions imposed by Section 7.01 and Section 7.07 in order for the value
(determined in accordance with Regulation U) of the Margin Stock subject to such
Sections to account for less than 25% of the aggregate value (as so determined)
of all assets subject to such Sections.

            "Existing Credit Agreement" means the Fourth Amended and Restated
Credit Agreement dated as of May 26, 1995, as amended, among the Borrower and
the banks and agents party thereto.

            "Federal Funds Rate" means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

            "Federal Reserve Board" means the Board of Governors of the Federal
Reserve System.

            "Form W-8BEN" has the meaning specified in Section 3.05(f)(i)(B).

            "Form W-8ECI" has the meaning specified in Section 3.05(f)(i)(A).

            "GAAP" means accounting principles generally accepted in the United
States of America as set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board, or in such other statements by such other entity as may be in
general use by significant segments of the accounting profession, which are
applicable to the circumstances as of the date of determination.

            "Governmental Authority" means any nation or government, any state
or other political subdivision thereof and any central bank (or similar monetary
or regulatory authority) thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

            "Guarantee Agreement" means the Guarantee Agreement, substantially
in the form of Exhibit 1.01, made by IBP for the benefit of the Administrative
Agent and the Lenders.

48

--------------------------------------------------------------------------------

            "Hazardous Materials" means all those substances which are regulated
by, or which may form the basis of liability under, any Environmental Law,
including all substances identified under any Environmental Law as a pollutant,
contaminant, waste, solid waste, hazardous waste, hazardous constituent, special
waste, hazardous substance, hazardous material, or toxic substance, or petroleum
or petroleum derived substance or waste.

            "Hedging Agreement" means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

            "IBP" means IBP, inc., a Delaware corporation.

            "IBP Credit Agreement" means the $950,000,000 Nine-Month Credit
Agreement dated as of December 20, 2000, among IBP, the banks party thereto,
Bank of America, N.A., as Syndication Agent, and U.S. Bank National Association,
as Administrative Agent, as amended.

            "Indebtedness" of any Person means, without duplication, (a) all
indebtedness for borrowed money or for the deferred purchase price of property
or services (including reimbursement and all other obligations with respect to
surety bonds, letters of credit and bankers' acceptances, whether or not
matured); (b) all obligations evidenced by notes, bonds, debentures or similar
instruments; (c) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or bank under such
agreement in the event of default are limited to repossession or sale of such
property); (d) all obligations under leases which have been or should be, in
accordance with GAAP, recorded as capital leases; (e) all net obligations with
respect to Hedging Agreements; (f) all direct or indirect guaranties in respect
of any obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clause (a), (b), (c), (d) or
(e) above; and (g) all Indebtedness referred to in clause (a), (b), (c), (d) or
(e) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including accounts and contracts rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness; provided, however, that if any Indebtedness of any type referred
to above is supported by another type of Indebtedness referred to above, such
Indebtedness shall not be considered more than once for the purposes of this
definition.

            "Indebtedness for Borrowed Money" means the sum of all Indebtedness
of the Borrower and its consolidated Subsidiaries of the type referred to in
paragraphs (a), (b) and (d) of the definition of Indebtedness plus all
obligations of the Borrower and its consolidated Subsidiaries under the
Receivables Facility.

            "Indemnified Party" has the meaning specified in Section 10.05(a).

            "Indentures" means the indentures, including supplements and/or
board resolutions establishing series of debt thereunder, and note agreements of
the Borrower and IBP and their Subsidiaries listed on Schedule 1.01(b).

            "Index Debt" means senior, unsecured, long-term indebtedness for
borrowed money of the Borrower that is not guaranteed by any other Person or
subject to any other credit enhancement.

50

--------------------------------------------------------------------------------

            "Insolvency Proceeding" means (a) any case, action or proceeding
before any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of the creditors of any Person generally or any substantial portion of
the creditors of such Person; in each case undertaken under United States
Federal or State law or foreign law.

            "Interest Payment Date" means (a) with respect to any Eurodollar
Loan or Bid Loan, the last day of each Interest Period applicable to such
Eurodollar Loan or Bid Loan and (i) with respect to any Interest Period of six
months duration for any Eurodollar Loan, the date which falls three months after
the beginning of such Interest Period, and (ii) with respect to any Bid Loan,
such intervening date prior to the maturity thereof as may be agreed between the
Borrower and the applicable Lender and (b) with respect to any Reference Rate
Loan, the last day of each calendar quarter.

            "Interest Period" means,

            (a) with respect to any Eurodollar Loan, the period commencing on
the Business Day such Eurodollar Loan is disbursed or on the date on which a
Reference Rate Loan is converted into a Eurodollar Loan and ending on the date
14 days or one, two, three or six months thereafter, in its Notice of Borrowing
or Notice of Conversion/Continuation; and

            (b) with respect to any Bid Loan, the period specified by the
Borrower in the relevant Competitive Bid Request;

            provided, however, that:

 i.   in the case of the continuation of a Eurodollar Loan pursuant to Section
      2.11(b), the Interest Period applicable after the continuation of such
      Loan shall commence on the last day of the preceding Interest Period;
      
 ii.  if any Interest Period applicable to a Eurodollar Loan would otherwise end
      on a day which is not a Business Day, that Interest Period shall be
      extended to the next succeeding Business Day unless the result of such
      extension would be to carry such Interest Period into another calendar
      month in which event such Interest Period shall end on the immediately
      preceding Business Day;
      
 iii. any Interest Period applicable to a Eurodollar Loan that begins on the
      last Business Day of a calendar month (or on a day for which there is no
      numerically corresponding day in the calendar month at the end of such
      Interest Period) shall end on the last Business Day of the calendar month
      at the end of such Interest Period; and
      
 iv.  no Interest Period for any Loan shall extend beyond the Maturity Date.

      "IRS" means the Internal Revenue Service of the United States of America.

            "Issuing Bank" means, at any time, JPMorgan Chase Bank and each
other person that is listed on Schedule 2.12 or that shall have become an
Issuing Bank hereunder as provided in Section 2.12(j) (other than any person
that shall have ceased to be an Issuing Bank as provided in Section 2.12(j)),
each in its capacity as an issuer of Letters of Credit hereunder.

51

--------------------------------------------------------------------------------

            "Issuing Bank Agreement" shall have the meaning assigned to such
term in Section 2.12(j).

            "Issuing Bank Fees" shall have the meaning assigned to such term in
Section 3.01(c).

            "L/C Commitment" means, as to each Issuing Bank, the commitment of
such Issuing Bank to issue Letters of Credit pursuant to Section 2.12. The
initial amount of each Issuing Bank's L/C Commitment is specified on Schedule
2.12 or in the Issuing Bank Agreement pursuant to which it shall have become an
Issuing Bank.

            "L/C Disbursement" means a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit.

            "L/C Exposure" means at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate principal amount of all L/C Disbursements that have not yet been
reimbursed at such time. The L/C Exposure of any Lender at any time means its
Percentage Share of the aggregate L/C Exposure at such time.

            "L/C Participation Fee" shall have the meaning assigned to such term
in Section 3.01(c).

            "Lender" has the meaning specified in the preamble and includes each
Lender listed on the signature pages hereof and each Person which becomes a
Lender pursuant to Section 10.08.

            "Lender Affiliate" means, (a) with respect to any Lender, (i) an
Affiliate of such Lender or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by a Lender or an Affiliate of
such Lender and (b) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

            "Lending Office" means, with respect to any Lender or an Issuing
Bank, the office or offices of such Lender or Issuing Bank as specified in such
Lender's or Issuing Bank's Administrative Questionnaire delivered to the
Administrative Agent.

            "Letter of Credit" means any letter of credit issued pursuant to
Section 2.12.

            "Level I Status" exists at any date if, at such date (a) the Debt
Rating for the Index Debt is BBB+ (or the equivalent) or higher by S&P and Baa1
(or the equivalent) or higher by Moody's and (b) the Debt Rating for the
Short-Term Index Debt is rated A2 or higher by Moody's and P2 or higher by S&P.

52

--------------------------------------------------------------------------------

            "Level II Status" exists at any date if, at such date (a) the Debt
Rating for the Index Debt is BBB (or the equivalent) by S&P and Baa2 (or the
equivalent) by Moody's and (b) the Debt Rating for the Short-Term Index Debt is
rated A2 or higher by Moody's and P2 or higher by S&P.

            "Level III Status" exists at any date if, at such date (a) the Debt
Rating for the Index Debt is BBB- (or the equivalent) by S&P and Baa3 (or the
equivalent) by Moody's or (b) (i) the Debt Rating for the Short-Term Index Debt
is rated lower than A2 by Moody's or lower than P2 by S&P and (ii) neither Level
IV Status nor Level V Status exists.

            "Level IV Status" exists at any date if, at such date the Debt
Rating for the Index Debt is BB+ (or the equivalent) by S&P and Ba1 (or the
equivalent) by Moody's.

            "Level V Status" exists at any date if, at such date the Debt Rating
for the Index Debt is BB (or the equivalent) or lower by S&P or Ba2 (or the
equivalent) or lower by Moody's.

            "Leverage Ratio" means, at any date of determination, the ratio of
(a) Indebtedness for Borrowed Money at such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters for which financial statements
have most recently been delivered under Section 6.09(a) or (b).

            "LIBOR" means, with respect to any Eurodollar Loan or LIBOR Bid Loan
for any Interest Period, the rate appearing on Page 3750 of the Telerate Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the "LIBOR" with respect to such
Eurodollar Loan or LIBOR Bid Loan for such Interest Period shall be the rate at
which dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

            "LIBOR Bid Loan" means any Bid Loan that bears interest at a rate
determined with reference to LIBOR.

            "LIBOR Bid Margin" has the meaning specified in Section
2.04(b)(ii)(B).

            "Lien" means any lien, charge, security interest or encumbrance or
any other type of preferential arrangement (including liens or retained security
titles of conditional vendors and capitalized leases but excluding any right of
set-off).

            "Loan" means an extension of credit by a Lender pursuant to Article
II and may be a Committed Loan or a Bid Loan.

            "Loan Documents" means this Agreement, the Letters of Credit, the
Guarantee Agreement, any promissory notes delivered pursuant to this Agreement,
the Notices of Borrowing, the Notices of Conversion/Continuation and the
Competitive Bid Requests.

53

--------------------------------------------------------------------------------

            "Majority Lenders" means at any time (i) Lenders holding more than
50% of the Commitments or (ii) after the Commitments expire or terminate or the
Loans become due and payable pursuant to Article VIII or for purposes of
declaring the Loans to be due and payable pursuant to Article VIII, Lenders
holding more than 50% of the outstanding Loans, including outstanding Bid Loans
(or, if no Loans are outstanding, more than 50% of the outstanding L/C
Exposures).

            "Margin Stock" shall have the meaning given such term under
Regulation U.

            "Material Adverse Effect" means (a) an adverse change in, or an
adverse effect upon, the financial condition, business, prospects or properties
of the Borrower or the Borrower and its Subsidiaries taken as a whole; (b) any
material adverse change in the rights or remedies of the Lenders under the Loan
Documents or the ability of the Borrower to perform its obligations under any of
the Loan Documents; or (c) any material adverse change in the legality, validity
or enforceability of any Loan Document.

            "Maturity Date" means September 24, 2006.

            "Merger" means the merger of IBP with and into Merger Co. in
accordance with the Merger Agreement.

            "Merger Agreement" means the Agreement and Plan of Merger dated as
of January 1, 2001, among IBP, the Borrower and Merger Co., as modified by the
Stipulation and Order dated June 27, 2001, with no changes therefrom adverse to
the Lenders.

            "Merger Co." means Lasso Acquisition Corporation, a Delaware
corporation and a wholly-owned Subsidiary of the Borrower.

            "Moody's" means Moody's Investors Service, Inc. or any successor to
the rating agency business thereof.

            "Multiemployer Plan" means, with respect to any Person, at any time,
a "multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which such Person or any member of its Controlled Group is making, or is
obligated to make contributions or has made, or been obligated to make,
contributions.

            "Net Worth" means, with respect to any Person, at any date of
determination, shareholders' equity as determined in accordance with GAAP.

            "Notice of Borrowing" has the meaning specified in Section 2.02(a).

            "Notice of Conversion/Continuation" has the meaning specified in
Section 2.11(b).

            "Obligations" means all Loans, each payment required to be made by
the Borrower under this Agreement in respect of any Letter of Credit (including
payments in respect of reimbursements of disbursements, interest thereon and
obligations to provide cash collateral), other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower to any
Lender, the Administrative Agent, any Affiliate of any of the foregoing or any
Indemnified Party, of any kind or nature, present or future, whether or not
evidenced by any note, guaranty or other instrument, arising under this
Agreement or under any other Loan Document, whether or not for the payment of
money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term "Obligations"
includes all interest, charges, expenses, fees, attorneys' fees and
disbursements (including the allocated cost of in-house counsel) and any other
sum chargeable to the Borrower under this Agreement or any other Loan Document.

54

--------------------------------------------------------------------------------

            "OSHA" has the meaning specified in the definition of Environmental
Laws.

            "Other Taxes" has the meaning specified in Section 3.05(b).

            "Participant" has the meaning specified in Section 10.08(e).

            "PBGC" means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

            "Percentage Share" means, as to any Lender, at any time, such
Lender's percentage share of the Aggregate Commitments, as set forth opposite
such Lender's name in Schedule 1.01(a) under the heading "Percentage Share" or
set forth in any Assignment and Acceptance delivered pursuant to Section 10.08,
as such percentage may be modified from time to time in connection with any
assignment of the Commitment of such Lender in accordance with the terms hereof.

            "Permitted Disposition" means, any disposition (except as otherwise
permitted under Section 7.07) made by the Borrower or any of its Subsidiaries of
any of its assets if the net income for the most recently completed four fiscal
quarter period for which financial statements have been delivered pursuant to
Section 6.09(a) or (b) derived from the assets subject to such disposition
together with the net income for such period derived from all other assets sold
or otherwise disposed of during or after such period does not exceed 10% of
Consolidated Net Income (calculated as if the Merger had occurred as of the
Effective Date) for such period.

            "Permitted Investments" means:

            (a) securities issued or fully guaranteed or insured by the United
States Government or any agency thereof and backed by the full faith and credit
of the United States of America having maturities of not more than one year from
the date of acquisition;

            (b) certificates of deposit, time deposits, Eurodollar time
deposits, overnight bank deposits, repurchase agreements, reverse repurchase
agreements or bankers' acceptances, having in each case a tenor of not more than
one year issued by any Lender, or by any United States commercial bank or any
branch or agency of a non-United States bank licensed to conduct business in the
United States of America having a combined capital and surplus of not less than
$500,000,000 whose short term securities are rated at least A-1 by S&P and P-1
by Moody's;

            (c) commercial paper of an issuer rated at least A-1 by S&P or P-1
by Moody's and in either case having a tenor of not more than 270 days; and

            (d) money-market funds invested in short-term securities rated at
least as provided in clause (b) above.

55

--------------------------------------------------------------------------------

            "Permitted Lien Basket" means 10% of Total Capitalization.

            "Permitted Liens" has the meaning specified in Section 7.01.

            "Person" means an individual, partnership, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture or
Governmental Authority.

            "Plan" means, with respect to the Borrower or any member of its
Controlled Group, at any time, an employee pension benefit plan as defined in
Section 3(2) of ERISA (including a Multiemployer Plan) that is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code and is maintained for the employees of such Person or any member of its
Controlled Group.

            "Priority Debt" means (a) any Indebtedness secured by a Lien
(including in connection with capital leases or other financing leases)
encumbering any asset of the Borrower or any of its Subsidiaries, (b) any
Indebtedness of any Subsidiary of the Borrower (other than Indebtedness of IBP
under the Guarantee Agreement, Indebtedness of IBP owed to the Borrower and
Indebtedness (in an amount not to exceed the amount of the guarantee of the
Obligations under the Guarantee Agreement) of IBP), (c) any receivables purchase
transaction involving receivables of the Borrower or any of its Subsidiaries or
any other securitization of assets of the Borrower or any of its Subsidiaries
and (d) any sale-leaseback transaction involving assets of the Borrower or any
of its Subsidiaries.

            "Receivables Bridge Facility" means the senior unsecured bridge
credit facility of the Borrower in an aggregate principal amount of
$350,000,000, established under the credit agreement dated as of August 3, 2001,
among the Borrower, the lenders party thereto and JPMorgan Chase Bank, as
administrative agent.

            "Receivables Facility" means an accounts receivable securitization
established by the Borrower in an aggregate principal amount of up to
$750,000,000.

            "Reference Rate" means the higher of (a) the Federal Funds Rate plus
1/2% and (b) the rate of interest (the "Prime Rate") publicly announced from
time to time by the Administrative Agent, as its prime rate in effect at its
principal office in New York City. Any change in the Prime Rate shall take
effect at the opening of business on the day specified in the public
announcement of such change.

            "Reference Rate Loan" means any Committed Loan that bears interest
at a rate determined with reference to the Reference Rate.

            "Register" has the meaning specified in Section 10.08(c).

56

--------------------------------------------------------------------------------

            "Regulation U" means Regulation U of the Board of Governors of the
Federal Reserve System of the United States of America as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

"Reportable Event" means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder.

            "Replacement Lender" has the meaning specified in Section 3.13(b).

            "Requirement of Law" means, with respect to any Person, the charter
and by-laws or other organizational or governing documents of such Person, and
any law, rule or regulation (including Environmental Laws and ERISA) or order,
decree or other determination of an arbitrator or a court or other Governmental
Authority applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

            "Responsible Officer" means, with respect to any Person, the Chief
Executive Officer, the President, the Chief Financial Officer, the Treasurer,
the Assistant Treasurer or the Secretary of such Person.

            "Restricted Payment" means any dividend (other than dividends
payable solely in Stock of the Borrower and dividends paid by any wholly-owned
Subsidiary of the Borrower to the Borrower or any other wholly-owned Subsidiary
of the Borrower) or any other distribution with respect to any Stock of the
Borrower or any of its Subsidiaries, whether now or hereafter outstanding, or
any payment on account of the purchase, acquisition, redemption or other
retirement, directly or indirectly, of any shares of such Stock (other than the
purchase of Stock in the ordinary course in connection with employee benefit
plans of the Borrower or its Subsidiaries, including employee stock purchase
plans and stock option plans).

            "Short-Term Index Debt" means senior, unsecured short-term
Indebtedness for borrowed money of the Borrower that is not guaranteed by any
other Person or subject to any other credit enhancement.

            "S&P" means Standard & Poor's Ratings Group or any successor to the
rating agency business thereof.

            "Solvent" means, with respect to any Person, that the fair value of
the assets of such Person (both at fair valuation and at present fair saleable
value) is, on the date of determination, greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
as of such date and that, as of such date, such Person is able to pay all
liabilities of such Person as such liabilities mature and such Person does not
have unreasonably small capital with which to carry on its business. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

            "Stock" means all shares, options, interests, participations or
other equivalents (regardless of how designated) of or in a corporation or other
entity, whether voting or non-voting, of any class and includes, common stock,
preferred stock or warrants or options for any of the foregoing.

            "Subsidiary" means, with respect to any Person, any corporation more
than 50% of whose stock having by the terms thereof ordinary voting power to
elect a majority of the directors of such corporation is at the time owned by
such Person, directly or indirectly through one or more Subsidiaries. At all
times on and after the date of the Acquisition, IBP and its Subsidiaries will
constitute Subsidiaries of the Borrower.

57

--------------------------------------------------------------------------------

            "Taxes" has the meaning specified in Section 3.05(a).

            "Tender Offer" means the Offer (as defined in the Merger Agreement)
of the Borrower and Merger Co. to acquire 50.1% of the issued and outstanding
shares of IBP common stock.

            "364-Day Credit Agreement" means the 364-Day Credit Agreement dated
as of September 24, 2001, among the Borrower, the banks from time to time party
thereto, JPMorgan Chase Bank, as administrative agent, Merrill Lynch Capital
Corporation, as syndication agent, and SunTrust Bank, as documentation agent and
Mizuho Financial Group and Rabobank International, as co-documentation agents.

            "Total Capitalization" means, at any date, the sum of (a) the
aggregate amount of Indebtedness for Borrowed Money and (b) Net Worth of the
Borrower and its consolidated Subsidiaries.

            "Transactions" means the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents, the borrowing of Loans
and the use of the proceeds thereof, the issuance of Letters of Credit
hereunder, the Acquisition, the Merger and the assumption and refinancing of
Indebtedness and the other transactions contemplated by the Borrower to be
effected in connection therewith.

            "Tyson Limited Partnership" means that certain Delaware limited
partnership of the same name of which Mr. Don Tyson is the Managing General
Partner.

            SECTION 1.02. Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding".

            SECTION 1.03. Accounting Matters. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. IBP and its
Subsidiaries will be deemed to be consolidated Subsidiaries of the Borrower at
all times on and after the date of the Acquisition.

            SECTION 1.04. Certain Terms. The words "herein," "hereof" and
"hereunder" and other words of similar import refer to this Agreement as a
whole, including the Exhibits and Schedules hereto, as the same may from time to
time be amended, supplemented, amended and restated or otherwise modified and
not to any particular Article, Section, paragraph or clause in this Agreement.
The word "includes" and "including" when used herein is not intended to be
exclusive and means "includes, without limitation" and "including, without
limitation." References herein to an Article, Section, paragraph or clause shall
refer to the appropriate Article, Section, paragraph or clause in this
Agreement.

58

--------------------------------------------------------------------------------

 

ARTICLE II

Amounts and Terms of the Loans

            SECTION 2.01. Amounts and Terms of Commitments. Each Lender
severally agrees, on the terms and subject to the conditions hereinafter set
forth, to make Committed Loans to the Borrower (each such Loan, a "Committed
Loan") from time to time on any Business Day during the period from the
Effective Date to the Maturity Date, in an aggregate principal amount at any
time outstanding that will not result in the sum of (a) the aggregate principal
amount of all outstanding Bid Loans made by all Lenders plus (b) the Aggregate
Committed Credit Exposure exceeding the Aggregate Commitments. Within the limits
of each Lender's Commitment, the Borrower may on and prior to the Maturity Date
borrow under this Section 2.01, prepay pursuant to Section 2.07 and reborrow
pursuant to this Section 2.01.

            SECTION 2.02. Procedure for Committed Borrowing. (a) Each Committed
Borrowing shall be made upon the irrevocable notice of the Borrower, received by
the Administrative Agent not later than 12:00 noon (New York City time) (i)
three Business Days prior to the date of the proposed Borrowing, in the case of
Eurodollar Loans; and (ii) one Business Day prior to the date of the proposed
Borrowing, in the case of Reference Rate Loans; provided, however, that in case
of a Committed Borrowing of Reference Rate Loans after the cancellation of a Bid
Borrowing pursuant to Section 2.04(c)(i), the Borrower may give such notice to
the Administrative Agent not later than 11:00 a.m. (New York City time) on the
date of such Committed Borrowing. Each such notice of a Committed Borrowing (a
"Notice of Borrowing") shall be in writing (including by facsimile confirmed
immediately by telephone), in substantially the form of Exhibit 2.02 specifying:

                                        v.    the requested borrowing date,
which shall be a Business Day;


> > > > vi.     the aggregate amount of the Borrowing, which (A) shall not
> > > > exceed the unused portion of the Aggregate Commitments and (B) shall be
> > > > a minimum amount of $5,000,000 or an integral multiple of $1,000,000 in
> > > > excess thereof;
> > > > 
> > > > 
> > > > vii.     whether the Borrowing is to be comprised of Eurodollar Loans or
> > > > Reference Rate Loans; and
> > > > 
> > > > 
> > > > viii.     if the Borrowing is to be comprised of Eurodollar Loans, the
> > > > duration of the initial Interest Period applicable to such Loans. If the
> > > > Notice of Borrowing shall fail to specify the duration of the initial
> > > > Interest Period for any Borrowing comprised of Eurodollar Loans, such
> > > > Interest Period shall be three months.

            (b) Upon receipt of a Notice of Borrowing, the Administrative Agent
shall promptly notify each Lender thereof and of the amount of such Lender's
Percentage Share of such Borrowing.


            (c) Each Lender shall make the amount of its Percentage Share of the
Committed Borrowing available to the Administrative Agent for the account of the
Borrower at the Administrative Agent's Payment Office by 12:00 noon (New York
City time) on the borrowing date requested by the Borrower in funds immediately
available to the Administrative Agent. Unless any applicable condition specified
in Article V has not been satisfied, the Administrative Agent will make the
funds so received from the Lenders promptly available to the Borrower by
crediting the account of the Borrower on the books of the Administrative Agent
(or such other account as shall have been specified by the Borrower) with the
aggregate amount made available to the Administrative Agent by the Lenders and
in like funds as received by the Administrative Agent.


59

--------------------------------------------------------------------------------

 

            (d) After giving effect to any Committed Borrowing, there shall not
be more than twelve different Interest Periods in effect in respect of all
Committed Loans together.


            (e) If the applicable Issuing Bank shall not have received from the
Borrower the payment required to be made by Section 2.12(e) in respect of any
L/C Disbursement within the time specified in such Section, such Issuing Bank
will promptly notify the Administrative Agent of the amount of such L/C
Disbursement and the Administrative Agent will promptly notify each Lender of
such amount and its Percentage Share thereof. The Borrower shall be deemed to
have requested a Reference Rate Borrowing in the amount of such L/C Disbursement
and each Lender shall make a Loan by wire transfer of immediately available
funds to the Administrative Agent not later than 2:00 p.m., New York City time,
on such date (or, if such Lender shall have received such notice later than
12:00 (noon), New York City time, on any day, not later than 11:00 a.m., New
York City time, on the immediately following Business Day), in an amount equal
to such Lender's Percentage Share of such requested Borrowing (it being
understood that such amount shall be deemed to have reduced the L/C Exposure),
and the Administrative Agent will promptly pay to such Issuing Bank amounts so
received by it from the Lenders. The Administrative Agent will promptly pay to
such Issuing Bank any amounts received by it from the Borrower pursuant to
Section 2.12(e) prior to the time that any Lender makes any payment pursuant to
this paragraph (e); any such amounts received by the Administrative Agent
thereafter will be promptly remitted by the Administrative Agent to the Lenders
that shall have made such payments and to such Issuing Bank, as their interests
may appear. If any Lender shall not have made its Percentage Share of such L/C
Disbursement available to the Administrative Agent as provided above, such
Lender and the Borrower severally agree to pay interest on such amount, for each
day from and including the date such amount is required to be paid in accordance
with this paragraph to but excluding the date such amount is paid, to the
Administrative Agent for the account of such Issuing Bank at (i) in the case of
the Borrower, a rate per annum equal to the interest rate applicable to
Reference Rate Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Rate, and for each day
thereafter, the Reference Rate. In the event that any Loan is made under this
paragraph (e) at a time when any condition under Section 5.02 is not satisfied,
such Loan shall be immediately due and payable.

            SECTION 2.03. Bid Borrowings. In addition to Committed Borrowings
pursuant to Section 2.01, each Lender severally agrees that the Borrower may, as
set forth in Section 2.04, from time to time on any Business Day during the
period from the Effective Date to the Maturity Date, request the Lenders to
submit offers to make Bid Loans to the Borrower; provided, however, that the
Lenders may, but shall have no obligation to, submit such offers and the
Borrower may, but shall have no obligation to, accept any such offers; and
provided, further, that at no time shall the sum of (a) the aggregate principal
amount of all outstanding Bid Loans made by all Lenders plus (b) the Aggregate
Committed Credit Exposure exceed the Aggregate Commitments.

            SECTION 2.04. Procedure for Bid Borrowings. (a) The Borrower may
request a Bid Borrowing hereunder by delivering to the Administrative Agent and
each Lender by facsimile not later than 12:00 noon (New York City time) (i)
three Business Days prior to the date of the proposed Borrowing, in the case of
LIBOR Bid Loans; and (ii) one Business Day prior to the date of the proposed
Borrowing, in the case of Absolute Rate Bid Loans, a solicitation for Bid Loans
(a "Competitive Bid Request"), in substantially the form of Exhibit 2.04(a),
specifying:

60

--------------------------------------------------------------------------------

 

 i.   the requested borrowing date, which shall be a Business Day;
      
 ii.  the aggregate amount of the Borrowing, which shall be a minimum amount of
      $5,000,000 or an integral multiple of $1,000,000 in excess thereof;
      
 iii. whether the Bid Loans requested are LIBOR Bid Loans or Absolute Rate Bid
      Loans;
      
 iv.  the duration of the Interest Period applicable to such Bid Loans, which
      shall be not less than five days and not more than 183 days and which
      shall not extend beyond the Maturity Date; and
      
 v.   any other terms to be applicable to such Bid Loans.
      

            (f) (i) Each Lender may, in response to a Competitive Bid Request,
in its discretion, irrevocably submit to the Borrower a Competitive Bid
containing an offer or offers to make one or more Bid Loans. Each Competitive
Bid must be submitted to the Borrower by facsimile before 10:00 a.m. (New York
City time) (i) two Business Days prior to the proposed date of Borrowing, in the
case of a request for LIBOR Bid Loans and (ii) on the proposed date of
Borrowing, in the case of a request for Absolute Rate Bid Loans.
 ii.  Each Competitive Bid shall be in substantially the form of Exhibit
      2.04(b), specifying:
      
       A. the minimum amount of each Bid Loan for which such Competitive Bid is
          being made, which shall be $5,000,000 or an integral multiple of
          $1,000,000 in excess thereof, and the maximum amount thereof, which
          may not exceed the principal amount of Bid Loans for which Competitive
          Bids were requested (but which may exceed such Lender's Commitment);
          
       B. the rate or rates of interest per annum offered for each Bid Loan,
          which, in the case of a LIBOR Bid Loan, shall be expressed as a
          percentage (rounded to the nearest 1/100%) to be added to or
          subtracted from the applicable LIBOR (the "LIBOR Bid Margin");
       C. the applicable Interest Period for each Bid Loan offered by it; and
          
       D. the identity and the applicable Lending Office of the quoting Lender.
          

 iii. Any Competitive Bid shall be disregarded if it:
      
       A. is not substantially in conformity with Exhibit 2.04(b) or does not
          specify all of the information required by clause (ii) above;
          
       B. contains qualifying, conditional or similar language;
          
       C. proposes terms other than or in addition to those set forth in the
          applicable Competitive Bid Request; or
          
       D. arrives after the time set forth in clause (i) above.

61

--------------------------------------------------------------------------------

            (d) Not later than 11:00 a.m. (New York City time) (i) two Business
Days prior to the proposed date of Borrowing, in the case of LIBOR Bid Loans and
(ii) on the date of such Bid Borrowing, in the case of Absolute Rate Loans, the
Borrower shall either

 ii.  cancel such Borrowing by giving the Administrative Agent and the Lenders
      notice thereof (which notice may be given by telephone, confirmed by
      facsimile); or
      
 iii. accept one or more of the offers made by any Lender or Lenders pursuant to
      paragraph (b) above, in its sole discretion, by giving notice (which
      notice may be given by telephone, confirmed by facsimile) (A) to such
      Lender or Lenders of the amount of each Bid Loan (which amount shall be
      equal to or greater than the minimum amount, and equal to or less than the
      maximum amount, notified to the Borrower by such Lender for such Bid Loan
      pursuant to paragraph (b) above) to be made by each such Lender as part of
      such Bid Borrowing, and reject any remaining offers made by the Lenders
      and give notice to that effect, and (B) to the Administrative Agent of the
      date of such Borrowing and the aggregate amount thereof (which may not
      exceed the applicable amount set forth in the related Competitive Bid
      Request); provided, however, that acceptance by the Borrower of offers may
      only be made on the basis of ascending LIBOR Bid Margins or Absolute Rates
      within each Interest Period; and, provided, further, that if offers are
      made by two or more Lenders with the same LIBOR Bid Margins or Absolute
      Rates for a greater aggregate principal amount than the amount for which
      such offers are accepted for the related Interest Rate Period, the
      principal amount of Bid Loans accepted shall be allocated by the Borrower
      among such Lenders as nearly as possible (in multiples not less than
      $1,000,000) in proportion to the aggregate principal amount of such
      offers;



provided, however, that in the event the Borrower does not, before the time
stated above, either cancel the proposed Bid Borrowing pursuant to clause (i)
above or accept one or more of the offers pursuant to clause (ii) above, such
Bid Borrowing shall be deemed cancelled and provided further, that in the event
the Borrower accepts one or more of the offers pursuant to clause (ii) above but
does not expressly reject or accept the remaining offers, such remaining offers
shall be deemed rejected.

            (e) (i) If the Borrower accepts one or more of the offers to make
Bid Loans made by any Lender or Lenders pursuant to paragraph (c)(ii) above,
each such Lender shall, subject to the satisfaction of the conditions precedent
specified in Section 5.02, before 12:00 noon (New York City time) on the date of
the Bid Borrowing, make available to the Borrower at such Lender's Lending
Office such Lender's portion of such Bid Borrowing in same day funds.
 ii. Promptly after accepting a Bid Loan offer on the date of each Bid
     Borrowing, the Borrower shall notify the Administrative Agent of (1) the
     aggregate amount of Bid Loans made in connection with such Bid Borrowing
     (which amount may not exceed the amount requested pursuant to Section
     2.04(a)(ii)), (2) each date on which any Bid Loan shall mature, (3) the
     principal amount of Bid Loans which shall mature on each such date, (4) the
     highest and the lowest Competitive Bid submitted by the Lenders in
     connection with each Competitive Bid Request, and (5) the highest and the
     lowest Competitive Bid accepted by the Borrower.

            (f) Upon being notified by the Borrower of the amount of, and the
applicable Interest Period for, any LIBOR Bid Loan, the Administrative Agent
shall determine LIBOR (as provided in the definition of LIBOR) and give prompt
notice to the Borrower and the relevant Lender or Lenders thereof.

            62

--------------------------------------------------------------------------------

            SECTION 2.05. Evidence of Indebtedness. (a) Each Lender and each
Issuing Bank, with respect to amounts payable to it hereunder, and the
Administrative Agent, with respect to all amounts payable hereunder, shall
maintain on its books in accordance with its usual practice, loan accounts,
setting forth each Committed Loan, and, (i) in the case of each Lender having
made a Bid Loan, each such Bid Loan and (ii) in the case of an Issuing Bank,
each Letter of Credit, the applicable interest rate and the amounts of L/C
Disbursements, principal, interest and other sums paid and payable by the
Borrower from time to time hereunder with respect thereto; provided, however,
that the failure by any Lender or Issuing Bank to record any such amount on its
books shall not affect the obligations of the Borrower with respect thereto. In
the case of any dispute, action or proceeding relating to any amount payable
hereunder, the entries in each such account shall be conclusive evidence of such
amount absent manifest error.

            (b) Notwithstanding the foregoing, if any Lender shall so request
for purposes of Section 10.08(g), the obligation to repay the Committed Loans
shall also be evidenced by a promissory note in the form of Exhibit 2.05(b).


            (c) The obligation to repay any Bid Loan shall also, if so requested
by the Lender making such Bid Loan, be evidenced by a promissory note in the
form of Exhibit 2.05(c).

            SECTION 2.06. Termination and Reduction of the Commitments. (a)
Unless previously terminated, the Commitments and the L/C Commitments shall
terminate on the Maturity Date.

            (b) The Borrower may, at any time and from time to time, upon not
less than three Business Days' prior notice to the Administrative Agent,
terminate the Aggregate Commitments or permanently reduce the Aggregate
Commitments by an aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof; provided, however, that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayment of Loans made on the effective date thereof, the sum of the Aggregate
Committed Credit Exposure plus the aggregate principal amount of outstanding Bid
Loans would exceed the Aggregate Commitments then in effect and, provided,
further, that once reduced in accordance with this Section 2.06, the Aggregate
Commitments may not be increased. Any reduction of the Aggregate Commitments
shall be applied to each Lender's Commitment in accordance with such Lender's
Percentage Share.

63

--------------------------------------------------------------------------------

            SECTION 2.07. Optional Prepayments. (a) Subject to Section 3.10, the
Borrower may upon notice to the Administrative Agent, stating the proposed date
and aggregate principal amount of the prepayment, received by the Administrative
Agent not later than 12:00 noon (New York City time) (i) not less than three
Business Days prior to the proposed date of prepayment, in the case of a
prepayment of Eurodollar Loans and (ii) not less than one Business Day prior to
the proposed date of prepayment, in the case of a prepayment of Reference Rate
Loans, prepay ratably among the Lenders, the outstanding principal amount of any
Committed Loans in whole or in part, together (other than in the case of a
prepayment of a Reference Rate Loan prior to the earlier of the Maturity Date
and the date of termination of the Commitments hereunder) with accrued interest
to the date of such prepayment on the principal amount prepaid. Each such
partial prepayment shall be in an aggregate principal amount of not less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof; provided,
however, that if the aggregate amount of Eurodollar Loans comprised in the same
Borrowing shall be reduced as a result of any optional prepayment to an amount
less than $5,000,000, the Eurodollar Loans comprised in such Borrowing shall
automatically convert into Reference Rate Loans at the end of the then current
Interest Period. If any notice of prepayment is given, the principal amount
stated therein, together (other than in the case of a prepayment of a Reference
Rate Loan prior to the earlier of the Maturity Date and the date of termination
of the Commitments hereunder) with accrued interest to the date of prepayment,
shall be due and payable on the date specified in such notice.

            (b) The Borrower may not voluntarily prepay any Bid Loan prior to
the maturity date thereof.

            SECTION 2.08. Repayment. (a) The Committed Loans. The outstanding
principal amount of all Committed Loans shall be repaid on the Maturity Date.

            (b) The Bid Loans. Each Bid Loan shall mature, and the principal
amount thereof shall be due and payable, on the last day of the Interest Period
applicable thereto; provided, however, that the outstanding principal amount of
all Bid Loans shall be repaid on the Maturity Date.

            SECTION 2.09. Interest. (a) Subject to Section 2.10, each Committed
Loan shall bear interest, at the option of the Borrower (i) with respect to
Reference Rate Loans, at a rate per annum equal to the sum of the Reference Rate
plus the applicable margin set forth below or (ii) with respect to Eurodollar
Loans, at a rate per annum equal to the sum of LIBOR plus the applicable margin
set forth below:

> > > Applicable Margin
> > > 
> > > Debt Rating
> > > 
> > > Reference Rate Margin
> > > 
> > > Eurodollar Margin
> > > 
> > > Level I Status
> > > 
> > > 0.000%
> > > 
> > > 0.625%
> > > 
> > > Level II Status
> > > 
> > > 0.000%
> > > 
> > > 0.850%
> > > 
> > > Level III Status
> > > 
> > > 0.300%
> > > 
> > > 1.300%
> > > 
> > > Level IV Status
> > > 
> > > 0.400%
> > > 
> > > 1.400%
> > > 
> > > Level V Status
> > > 
> > > 0.750%
> > > 
> > > 1.750%


64

--------------------------------------------------------------------------------

 

            (b) For purposes of Section 2.09(a), (i) if either Moody's or S&P
shall not have in effect a Debt Rating for Index Debt (other than by reason of
the circumstances referred to in the last sentence of this paragraph), then such
rating agency shall be deemed to have established a Debt Rating for Index Debt
of Level V Status; (ii) if either Moody's or S&P shall not have in effect a Debt
Rating for Short-Term Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such rating agency
shall be deemed to have established a Debt Rating for Short-Term Index Debt of
Level III Status, provided that if Level IV Status or Level V Status shall
exist, the applicable margin shall be based on Level IV Status or Level V
Status, as applicable; (iii) if the Debt Ratings for Index Debt established or
deemed to have been established by Moody's and S&P shall fall within different
Levels, the applicable margin shall be based on the lower of the two Debt
Ratings unless one of the two Debt Ratings is of Level I Status, in which case
the applicable margin shall be determined by reference to Level I Status; and
(iv) if the Debt Ratings established or deemed to have been established by
Moody's and S&P shall be changed (other than as a result of a change in the
rating system of Moody's or S&P), such change shall be effective as of the date
on which it is first publicly announced by S&P or Moody's. Any change in the
applicable margin due to a change in the applicable Debt Rating shall be
effective on the effective date of such change in the Debt Rating and shall
apply to all Committed Loans that are outstanding at any time during the period
commencing on the effective date of such change in the Debt Rating and ending on
the date immediately preceding the effective date of the next such change in the
Debt Rating which results in a change in the applicable margin. If the rating
system of Moody's or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this Section and the
relevant definitions to reflect such changed rating system or the unavailability
of ratings from such rating agency and, pending the effectiveness of any such
amendment, the applicable margin shall be determined by reference to the Debt
Rating most recently in effect prior to such change or cessation.


            (c) Accrued and unpaid interest in respect of each Committed Loan
shall be paid on each Interest Payment Date, on the earlier of the Maturity Date
and the date of termination of the Commitments hereunder, on the date of any
prepayment or repayment (other than a prepayment or repayment of Reference Rate
Loans) of Committed Loans.


            (d) The Borrower shall pay to each Lender which had made a Bid Loan
interest on the unpaid principal amount of such Bid Loan from the date when made
until paid in full, on each Interest Payment Date and on the earlier of the
Maturity Date and the date of termination of the Commitments hereunder, at a
rate per annum equal to LIBOR plus (or minus) the LIBOR Bid Margin, or the
Absolute Rate, as the case may be, as specified by such Lender in its
Competitive Bid pursuant to Section 2.04(b)(ii).

            SECTION 2.10. Default Interest. Notwithstanding the provisions of
Section 2.09, if any principal of or interest on any Loan, any fee, or any
payment required to be made by the Borrower under this Agreement in respect of
any Letter of Credit (including payments in respect of reimbursements of
disbursements, interest thereon and obligations to provide cash collateral) or
other amount payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to Reference Rate
Loans as provided in paragraph (a)(i) of Section 2.09.

            SECTION 2.11. Continuation and Conversion Elections for Committed
Borrowings. (a) The Borrower may upon irrevocable written notice to the
Administrative Agent in accordance with paragraph (b) below:

 i. elect to convert, on any Business Day, any Reference Rate Loans (or any part
    thereof in an aggregate amount not less than $5,000,000 or an integral
    multiple of $1,000,000 in excess thereof) into Eurodollar Loans;
    

65

--------------------------------------------------------------------------------

 ii.  elect to convert, on any Business Day, any Eurodollar Loans (or any part
      thereof in an aggregate amount not less than $5,000,000 or an integral
      multiple of $1,000,000 in excess thereof) into Reference Rate Loans; or
      
 iii. elect to continue, on the expiration date of any Interest Period, any
      Eurodollar Loans maturing on such Interest Payment Date;



> > > provided, however, that if on the expiration date of any Interest Period
> > > the aggregate amount of outstanding Eurodollar Loans comprised in the same
> > > Committed Borrowing shall have been reduced as a result of the conversion
> > > of part thereof to an amount less than $5,000,000, the remaining
> > > Eurodollar Loans comprised in such Borrowing shall automatically convert
> > > into Reference Rate Loans on such date and on and after such date the
> > > right of the Borrower to continue such Loans as Eurodollar Loans shall
> > > terminate.

            (e) The Borrower shall deliver a notice of conversion or
continuation (a "Notice of Conversion/Continuation"), in substantially the form
of Exhibit 2.11, to the Administrative Agent not later than 12:00 noon (New York
City time) (i) three Business Days prior to the proposed date of conversion or
continuation, if the Committed Loans or any portion thereof are to be converted
into or continued as Eurodollar Loans; and (ii) one Business Day prior to the
proposed date of conversion, if the Committed Loans or any portion thereof are
to be converted into Reference Rate Loans.

Each such Notice of Conversion/Continuation shall be by facsimile confirmed
immediately by telephone specifying therein:

 i.   the proposed date of conversion or continuation;
      
 ii.  the aggregate amount of Committed Loans to be converted or continued;
      
 iii. the nature of the proposed conversion or continuation; and
      
 iv.  the duration of the requested Interest Period.
      

            (f) If, upon the expiration of any Interest Period applicable to
Eurodollar Loans, the Borrower shall have failed to select a new Interest Period
to be applicable to such Eurodollar Loans, or if an Event of Default shall then
have occurred and be continuing, the Borrower shall be deemed to have elected to
convert such Eurodollar Loans into Reference Rate Loans effective as of the
expiration date of such current Interest Period.


            (g) Upon receipt of a Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender thereof or, if no timely
notice is provided, the Administrative Agent shall promptly notify each Lender
of the details of any automatic conversion. All conversions and continuations
shall be made pro rata among the Lenders based on the respective outstanding
principal amounts of the Loans with respect to which such notice was given held
by each Lender.


            (h) After giving effect to any conversion or continuation of any
Committed Loans, there shall not be more than twelve different Interest Periods
in effect in respect of all Committed Loans together.

66

--------------------------------------------------------------------------------

            SECTION 2.12. Letters of Credit. (a) General. The Borrower may
request the issuance of a Letter of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time while the Commitments remain in effect.
This Section shall not be construed to impose an obligation upon any Issuing
Bank to issue any Letter of Credit that is inconsistent with the terms and
conditions of this Agreement.

            (b) Notice of Issuance; Certain Conditions. In order to request the
issuance of a Letter of Credit, the Borrower shall hand deliver, fax, telecopy
or transmit via electronic means (in a form acceptable to the Issuing Bank) to
an Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance) a notice requesting the issuance of a Letter of
Credit and setting forth the date of issuance, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare such Letter of Credit. A
Letter of Credit shall be issued only if, and upon issuance of each Letter of
Credit the Borrower shall be deemed to represent and warrant that, after giving
effect to such issuance (i) the sum of (x) the aggregate principal amount of all
outstanding Bid Loans made by all Lenders plus (y) the Aggregate Committed
Credit Exposure shall not exceed the Aggregate Commitments and (ii) the portion
of L/C Exposure attributable to Letters of Credit of the Issuing Bank requested
to issue such Letter of Credit shall not exceed the L/C Commitment of such
Issuing Bank.

            (c) Expiration Date. Each Letter of Credit shall expire at the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date, unless such Letter of Credit
expires by its terms on an earlier date. It is understood that a Letter of
Credit may provide for successive one year renewal periods that are subject to
the applicable Issuing Bank's consent.

            (d) Participations. By the issuance of a Letter of Credit and
without any further action on the part of the applicable Issuing Bank or the
Lenders, the applicable Issuing Bank hereby grants to each Lender, and each such
Lender hereby acquires from the applicable Issuing Bank, a participation in such
Letter of Credit equal to such Lender's Percentage Share of the aggregate amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby irrevocably, absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender's Percentage Share of each L/C Disbursement made by each Issuing Bank and
not reimbursed by the Borrower forthwith on the date due as provided in Section
2.02(e). Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
irrevocable, absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or the termination of the Revolving Credit Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

67

--------------------------------------------------------------------------------

            (e) Reimbursement. If an Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall pay or cause
the Subsidiary for whose account such Letter of Credit shall have been issued to
pay to the Administrative Agent an amount equal to such L/C Disbursement not
later than two hours after the Borrower shall have received notice from the
Issuing Bank that payment of such draft will be made, or, if the Borrower shall
have received such notice later than 10:00 a.m., New York City time, on any
Business Day, not later than 10:00 a.m., New York City time, on the immediately
following Business Day; provided that the Borrower may, subject to the
conditions to borrowing set forth in Section 5.02, request in accordance with
Section 2.02 that such reimbursement obligation be financed with Reference Rate
Loans in an equivalent amount and, to the extent so financed, the Borrower shall
have complied with its obligation under this paragraph (e) to make such payment.
The Borrower hereby irrevocably and unconditionally guarantees the payment when
and as due (and not merely the collection) of all amounts due in respect of
Letters of Credit issued for the accounts of Subsidiaries.

            (f) Obligations Absolute. The Borrower's obligations to reimburse
L/C Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

> > >  i. any lack of validity or enforceability of any Letter of Credit or any
> > >     Loan Document, or any term or provision therein;
> > > 
> > >  ii.  any amendment or waiver of or any consent to departure from all or
> > >       any of the provisions of any Letter of Credit or any Loan Document;
> > >       
> > >  iii. the existence of any claim, setoff, defense or other right that the
> > >       Borrower, any other party guaranteeing, or otherwise obligated with,
> > >       the Borrower, any Subsidiary or other Affiliate thereof or any other
> > >       person may at any time have against the beneficiary under any Letter
> > >       of Credit, any Issuing Bank, the Administrative Agent or any Lender
> > >       or any other person, whether in connection with this Agreement, any
> > >       other Loan Document or any other related or unrelated agreement or
> > >       transaction;
> > >       
> > >  iv.  any draft or other document presented under a Letter of Credit
> > >       proving to be forged, fraudulent, invalid or insufficient in any
> > >       respect or any statement therein being untrue or inaccurate in any
> > >       respect;
> > >       
> > >  v.   payment by any Issuing Bank under a Letter of Credit against
> > >       presentation of a draft or other document that does not comply with
> > >       the terms of such Letter of Credit; and
> > >       
> > >  vi.  any other act, or omission to act, or delay of any kind of any
> > >       Issuing Bank, the Lenders, the Administrative Agent or any other
> > >       person or any other event or circumstance whatsoever, whether or not
> > >       similar to any of the foregoing, that might, but for the provisions
> > >       of this Section, constitute a legal or equitable discharge of the
> > >       Borrower's obligations hereunder.

            Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of the
Borrower hereunder to reimburse L/C Disbursements will not be excused by the
gross negligence or wilful misconduct of the Issuing Banks. However, the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank's failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit. The parties hereto expressly agree that (i) an
Issuing Bank's exclusive reliance on the documents presented to it under such
Letter of Credit as to any and all matters set forth therein, including reliance
on the amount of any draft presented under a Letter of Credit, whether or not
the amount due to the beneficiary thereunder equals the amount of such draft and
whether or not any document presented pursuant to the Letter of Credit proves to
be insufficient in any respect, if such document on its face appears to be in
substantial compliance with the terms of the Letter of Credit, and whether or
not any other statement or any other document presented pursuant to such Letter
of Credit proves to be forged, fraudulent or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever and (ii) any
noncompliance in any immaterial respect of the documents presented under the
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute wilful misconduct or gross negligence of the applicable Issuing Bank.

68

--------------------------------------------------------------------------------

            (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Bank shall
as promptly as possible give telephonic notification, confirmed by telecopy, to
the Administrative Agent and the Borrower of such demand for payment and whether
the Issuing Bank has made or will make an L/C Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such L/C Disbursement. The Administrative Agent shall promptly
give each Lender notice thereof.

            (h) Interim Interest. If an Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of the Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by the Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(f), at the rate per annum that would
apply to such amount if such amount were a Reference Rate Loan.

            (i) Resignation or Removal of an Issuing Bank. An Issuing Bank may
resign at any time by giving 90 days' prior written notice to the Administrative
Agent, the Lenders and the Borrower, and may be removed at any time by the
Borrower by notice to such Issuing Bank, the Administrative Agent and the
Lenders. Upon the resignation or removal of an Issuing Bank hereunder, such
Issuing Bank shall be discharged from its obligations to issue additional
Letters of Credit hereunder. At the time such resignation or removal shall
become effective, the Borrower shall pay all fees accrued for the account of the
Issuing Bank under Section 2.05(c)(ii) and not yet paid. After the resignation
or removal of an Issuing Bank hereunder, such Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Letters of Credit.

            (j) Designation of Additional Issuing Banks. From time to time, the
Borrower may by notice to the Administrative Agent and the Lenders designate one
or more Lenders as additional Issuing Banks. The acceptance by a Lender of any
appointment as an Issuing Bank hereunder shall be evidenced by an agreement (an
"Issuing Bank Agreement"), which shall be in a form satisfactory to the Borrower
and the Administrative Agent, shall set forth the L/C Commitment and Issuing
Bank Fees of such Lender and shall be executed by such Lender, the Borrower and
the Administrative Agent and, from and after the effective date of such
agreement, (i) such Lender shall have all the rights and obligations of an
Issuing Bank under this Agreement and the other Loan Documents and (ii)
references herein and in the other Loan Documents to the term "Issuing Bank"
shall be deemed to include such Lender in its capacity as an Issuing Bank.

69

--------------------------------------------------------------------------------

            (k) Cash Collateralization. If any Event of Default shall occur and
be continuing, the Borrower shall, on the Business Day it receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders holding participations in outstanding
Letters of Credit representing greater than 50% of the aggregate undrawn amount
of all outstanding Letters of Credit) thereof and of the amount to be deposited,
deposit in an account with the Administrative Agent, for the benefit of the
Lenders, an amount in cash equal to the L/C Exposure as of such date. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits in Permitted Investments, which investments shall be made at the option
and sole discretion of the Administrative Agent, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse the Issuing Banks for L/C Disbursements for
which they have not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Exposure at such time and
(iii) if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders holding participations in outstanding Letters of Credit
representing greater than 50% of the aggregate undrawn amount of all outstanding
Letters of Credit), be applied to satisfy the Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

            (l) Reporting Requirements of Issuing Bank. Within two Business Days
following the last day of each calendar month, each Issuing Bank shall deliver
to the Administrative Agent a report detailing all activity during the preceding
calendar month with respect to any Letters of Credit issued by such Issuing
Bank, including the face amount, the account party, the beneficiary and the
expiration date of each such Letter of Credit and any other information with
respect thereto as may be requested by the Administrative Agent.

            (m) Amendments Affecting Letters of Credit and Issuing Banks. No
amendment, waiver or consent shall: (i) increase the L/C Commitment of any
Issuing Bank or subject any Issuing Bank to any additional monetary obligation
without the written consent of such Issuing Bank; (ii) reduce the amount of, or
interest on, any L/C Disbursement without the written consent of each Lender
affected thereby; (iii) extend the required date of reimbursement of any L/C
Disbursement without the written consent of each Lender affected thereby; (iv)
change the percentage of the aggregate L/C Exposures which shall be required for
the Lenders or any of them to take any action hereunder without the written
consent of each Lender; or (v) amend this paragraph (m) without the written
consent of each Lender and each Issuing Bank.

 

70

--------------------------------------------------------------------------------

ARTICLE III

Fees; Payments; Taxes; Changes in Circumstances

            SECTION 3.01. Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee equal to the
percentage per annum set forth below times such Lender's Commitment (regardless
of utilization) or, after the Maturity Date, times the aggregate daily
outstanding amount of such Lender's Loans:

Debt Rating

 

Facility Fee

Level I Status

 

0.125%

Level II Status

 

0.150%

Level III Status

 

0.200%

Level IV Status

 

0.350%

Level V Status

 

0.500%

 ii.  For purposes of this Section 3.01(a), (i) if either Moody's or S&P shall
      not have in effect a Debt Rating for Index Debt (other than by reason of
      the circumstances referred to in the last sentence of this paragraph),
      then such rating agency shall be deemed to have established a Debt Rating
      for Index Debt of Level V Status; (ii) if either Moody's or S&P shall not
      have in effect a Debt Rating for Short-Term Index Debt (other than by
      reason of the circumstances referred to in the last sentence of this
      paragraph), then such rating agency shall be deemed to have established a
      Debt Rating for Short-Term Index Debt of Level III Status, provided that
      if Level IV Status or Level V Status shall exist, the applicable margin
      shall be based on Level IV Status or Level V Status, as applicable; (iii)
      if the Debt Ratings for Index Debt established or deemed to have been
      established by Moody's and S&P shall fall within different Levels, the
      facility fee shall be based on the lower of the two Debt Ratings unless
      one of the two Debt Ratings is of Level I Status, in which case the
      facility fee shall be determined by reference to Level I Status; and (iv)
      if the Debt Ratings established or deemed to have been established by
      Moody's and S&P shall be changed (other than as a result of a change in
      the rating system of Moody's or S&P), such change shall be effective as of
      the date on which it is first publicly announced by S&P or Moody's. Any
      change in the facility fee due to a change in the applicable Debt Rating
      shall be effective on the effective date of such change in the Debt
      Rating. If the rating system of Moody's or S&P shall change, or if either
      such rating agency shall cease to be in the business of rating corporate
      debt obligations, the Borrower and the Lenders shall negotiate in good
      faith to amend this Section and the relevant definitions to reflect such
      changed rating system or the unavailability of ratings from such rating
      agency and, pending the effectiveness of any such amendment, the facility
      fee shall be determined by reference to the Debt Rating most recently in
      effect prior to such change or cessation.
      
 iii. The facility fee shall accrue from the Effective Date to the Maturity Date
      and shall be due and payable quarterly in arrears on the last Business Day
      of each calendar quarter commencing in the calendar quarter ending on
      September 30, 2001 and on the Maturity Date, provided that if any Loans
      shall be outstanding after the Maturity Date, then the facility fee shall
      continue to accrue on the daily outstanding amount of such Loans from and
      including the Maturity Date to but excluding the date on which such Loans
      are repaid in full, and such facility fee shall be payable on demand.

71

--------------------------------------------------------------------------------

            (b) The Borrower agrees to pay to the Administrative Agent, for the
Administrative Agent's own account, fees in the amounts and at the times set
forth in the Administrative Agent's Fee Letter.

            (c) The Borrower agrees to pay (i) to each Lender, through the
Administrative Agent, on the last business day of March, June, September and
December of each year and on the date on which the Commitment of such Lender
shall be terminated as provided herein, a fee (an "L/C Participation Fee")
calculated on such Lender's Percentage Share of the average daily aggregate L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) during the preceding quarter (or shorter period commencing with
the date hereof or ending with the Maturity Date or the date on which all
Letters of Credit have been canceled or have expired and the Revolving Credit
Commitments of all Lenders shall have been terminated) at a rate equal to the
applicable margin from time to time used to determine the interest rate on
Borrowings comprised of Eurodollar Loans pursuant to Section 2.09, and (ii) to
each Issuing Bank with respect to each Letter of Credit issued by such Issuing
Bank, on the last business day of March, June, September and December of each
year and on the date on which the Revolving Credit Commitments shall have
terminated and there shall not remain outstanding any Letter of Credit of such
Issuing Bank, (A) a fronting fee equal to 0.125% per annum on the average daily
undrawn amount of such Letters of Credit during the preceding quarter (or
shorter period commencing with the date hereof or ending with the Maturity Date
or the date on which all such Letters of Credit have been canceled or have
expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) and (B) the standard issuance, drawing and amendment fees specified
from time to time by such Issuing Bank (the "Issuing Bank Fees"). All L/C
Participation Fees and Issuing Bank Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.

            All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the applicable Issuing Banks. Once paid, none of the fees shall be refundable
under any circumstances; provided, however, that the foregoing shall in no event
constitute a waiver of or otherwise affect any claims the Borrower may have
against any other party to this Agreement.

            SECTION 3.02. Computation of Fees and Interest. (a) All computations
of interest payable in respect of Reference Rate Loans shall be made on the
basis of a year of 365 days or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest under this Agreement shall
be made on the basis of a year of 360 days and actual days elapsed. Interest and
fees shall accrue during each period during which interest or such fees are
computed from the first day thereof to the last day thereof.

72

--------------------------------------------------------------------------------

            (b) Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.

            SECTION 3.03. Payments by the Borrower. (a) All payments (including
prepayments and payments of principal of or interest on any Borrowing or any
reimbursement of L/C Disbursement or any fees or other amounts) to be made by
the Borrower hereunder shall be made without set-off or counterclaim and shall,
except as expressly provided herein, be made to the Administrative Agent for the
ratable account of the Lenders or for the accounts of the applicable Issuing
Banks at the Administrative Agent's Payment Office, in dollars and in
immediately available funds, not later than 12:00 noon New York City time on the
date specified herein; provided, however, that unless otherwise specified
herein, (i) each payment in respect of a Bid Loan shall be made directly to the
relevant Lender to the Lending Office of such Lender and (ii) Issuing Bank Fees
shall be paid directly to the applicable Issuing Banks. The Administrative Agent
will promptly after receiving any payment of principal, interest, fees and other
amounts from the Borrower, in the case of payments for the benefit of the
Lenders, distribute to each Lender its Percentage Share (or other applicable
share as expressly provided herein) of such payment for the account of its
respective Lending Office and, in the case of each other payment received by it
for the account of any other Person, distribute such payment to the appropriate
recipient. Any payment which is received by the Administrative Agent after 12:00
noon (New York City time) shall be deemed to have been received on the
immediately succeeding Business Day.

            (b) Whenever any payment of a Committed Loan (and unless otherwise
stated in the relevant Competitive Bid Request, a Bid Loan) shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest and fees, as the case may be; provided,
however, that if such extension would cause any payment of principal of or
interest on Eurodollar Loans to be made in the next calendar month, such payment
shall be made on the immediately preceding Business Day.


            (c) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may (but
shall not be so required), in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent the Borrower shall not have so made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent, on demand, the excess of the amount distributed to such
Lender over the amount, if any, paid by the Borrower, together with interest
thereon at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for each day from the date such amount is distributed to such
Lender to the date such Lender repays such amount to the Administrative Agent.

            SECTION 3.04. Payments by the Lenders to the Administrative Agent.
(a) Unless the Administrative Agent shall have received notice from a Lender on
the Effective Date, or, with respect to each Committed Borrowing after the
Effective Date, at least one Business Day prior to the date of such Borrowing
that such Lender will not make available to the Administrative Agent for the
account of the Borrower the amount of such Lender's Percentage Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the date of such Borrowing and
the Administrative Agent may (but shall not be so required), in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount. If and to the extent such Lender shall not have so made such full amount
available to the Administrative Agent and the Administrative Agent in such
circumstances makes available to the Borrower such amount, such Lender shall,
within two Business Days following the date of such Borrowing, make such amount
available to the Administrative Agent, together with interest at the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for and
determined as of each day during such period. If such amount is so made
available, such payment to the Administrative Agent shall constitute such
Lender's Committed Loan on the date of the Borrowing for all purposes of this
Agreement. If such amount is not made available to the Administrative Agent
within two Business Days following the date of such Borrowing, the
Administrative Agent shall notify the Borrower of such failure to fund and, on
the third Business Day following the date of such Borrowing, the Borrower shall
pay such amount to the Administrative Agent for the Administrative Agent's
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Loans comprising such Borrowing. Nothing contained in this Section
3.04(a) shall relieve any Lender which has failed to make available its
Percentage Share of any Committed Borrowing hereunder from its obligation to do
so in accordance with the terms hereof.

73

--------------------------------------------------------------------------------

            (b) The failure of any Lender to make any Committed Loan on the date
of any Committed Borrowing shall not relieve any other Lender of its obligation
hereunder to make a Loan on the date of such Borrowing pursuant to the
provisions contained herein, but no Lender shall be responsible for the failure
of any other Lender to make the Loan to be made by such other Lender on the date
of any Committed Borrowing.

            SECTION 3.05. Taxes. (a) Subject to Section 3.05(g), any and all
payments by or on account of any obligation of the Borrower to each Lender, each
Issuing Bank or the Administrative Agent under this Agreement or any other Loan
Document shall be made free and clear of, and without deduction or withholding
for, any and all present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto, excluding, in the
case of each Lender, each Issuing Bank and the Administrative Agent, such taxes
(including income taxes, franchise taxes or branch profit taxes) as are imposed
on or measured by such Lender's, Issuing Bank's or the Administrative Agent's,
as the case may be, net income by the jurisdiction under the laws of which such
Lender, Issuing Bank or the Administrative Agent, as the case may be, is
organized or maintains a Lending Office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as "Taxes").

            (b) In addition, the Borrower shall pay any present or future stamp
or documentary taxes, intangible taxes, mortgage recording taxes or any other
sales, excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Document
(hereinafter referred to as "Other Taxes").


            (c) Subject to Section 3.05(g), the Borrower shall indemnify and
hold harmless each Lender, Issuing Bank and the Administrative Agent for the
full amount of Taxes or Other Taxes (including any Taxes or Other Taxes imposed
by any jurisdiction on amounts payable under this Section 3.05) paid by such
Lender, Issuing Bank or the Administrative Agent, as the case may be, and any
liability (including penalties, interest, additions to tax and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Payment under this indemnification shall be made
within 30 days from the date such Lender, Issuing Bank or the Administrative
Agent, as the case may be, makes written demand therefor.


            (d) If the Borrower shall be required by law to deduct or withhold
any Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender, Issuing Bank or the Administrative Agent, then, subject to Section
3.05(g),


 i. the sum payable shall be increased as may be necessary so that after making
    all required deductions (including deductions applicable to additional sums
    payable under this Section 3.05) such Lender, Issuing Bank or the
    Administrative Agent, as the case may be, receives an amount equal to the
    sum it would have received had no such deductions been made;
    

74

--------------------------------------------------------------------------------

 ii.  the Borrower shall make such deductions; and
      
 iii. the Borrower shall pay the full amount deducted to the relevant taxation
      authority or other authority in accordance with applicable law.
      

            (e) Within 30 days after the date of any payment by the Borrower of
Taxes or Other Taxes, the Borrower shall furnish to the Administrative Agent the
original or a certified copy of a receipt evidencing such payment, or other
evidence of such payment satisfactory to the Administrative Agent.


            (f) Each Lender and each Issuing Bank which is a foreign Person
(i.e., a Person other than a United States Person for United States Federal
income tax purposes) hereby agrees that:


 i.   it shall no later than on the Effective Date (or, in the case of a Lender
      or Issuing Bank which becomes a party hereto pursuant to Section 10.08
      after the Effective Date, the date upon which such Lender or Issuing Bank
      becomes a party hereto) deliver to the Administrative Agent (two
      originals) and to the Borrower (one original):
      
       A. if any Lending Office is located in the United States of America,
          accurate and complete signed copies of IRS Form W-8ECI or any
          successor thereto ("Form W-8ECI"), and/or
          
       B. if any Lending Office is located outside the United States of America,
          accurate and complete signed copies of IRS Form W-8BEN or any
          successor thereto ("Form W-8BEN"),

      in each case indicating, where eligible, that such Lender or Issuing Bank
      is on the date of delivery thereof entitled to receive payments of
      principal, interest and fees for the account of such Lending Office or
      Lending Offices under this Agreement free from withholding of United
      States Federal income tax;

 ii.  if at any time such Lender or Issuing Bank changes its Lending Office or
      Lending Offices or selects an additional Lending Office it shall, at the
      same time, but only to the extent the forms previously delivered by it
      hereunder are no longer effective, deliver to the Administrative Agent
      (two originals) and to the Borrower (one original), in replacement for the
      forms previously delivered by it hereunder:
      
       A. if such changed or additional Lending Office is located in the United
          States of America, accurate and complete signed originals of Form
          W-8ECI; or
          
       B. otherwise, accurate and complete signed originals of Form W-8BEN,

      in each case indicating, where eligible, that such Lender or Issuing Bank
      is on the date of delivery thereof entitled to receive payments of
      principal, interest and fees for the account of such changed or additional
      Lending Office under this Agreement free from withholding of United States
      Federal income tax;

 iii. it shall, upon the expiration of the most recent Form W-8ECI or Form
      W-8BEN previously delivered by such Lender or Issuing Bank or upon such
      Form becoming inaccurate, incomplete or obsolete in any respect (in each
      case, other than as a result of any event mentioned in clause (ii) above),
      deliver to the Administrative Agent (two originals) and to the Borrower
      (one original) accurate and complete signed copies of Form W-8ECI or Form
      W-8BEN in replacement for the forms previously delivered by such Lender or
      Issuing Bank;
      

75

--------------------------------------------------------------------------------

 iv. it shall, promptly upon the request of the Administrative Agent or the
     Borrower, deliver to the Administrative Agent and the Borrower, such other
     forms or similar documentation as may be required from time to time by any
     applicable law, treaty, rule or regulation in order to establish such
     Lender's or Issuing Bank's tax status for withholding purposes;
     
 v.  if such Lender or Issuing Bank claims exemption from withholding tax under
     a United States tax treaty by providing a Form W-8BEN and such Lender or
     Issuing Bank sells or grants a participation of all or part of its rights
     under this Agreement, it shall notify the Administrative Agent of the
     percentage amount in which it is no longer the beneficial owner under this
     Agreement. To the extent of this percentage amount, the Administrative
     Agent shall treat such Lender's or Issuing Bank's Form W-8BEN as no longer
     in compliance with this Section 3.05(f). In the event a Lender or Issuing
     Bank claiming exemption from United States withholding tax by filing Form
     W-8ECI with the Administrative Agent, sells or grants a participation in
     its rights under this Agreement, such Lender or Issuing Bank agrees to
     undertake sole responsibility for complying with the withholding tax
     requirements imposed by Sections 1441 and 1442 of the Code; and
     
 vi. if the IRS or any authority of the United States of America or other
     jurisdiction asserts a claim that the Administrative Agent or the Borrower
     did not properly withhold tax from amounts paid to or for the account of
     any Lender (but only to the extent such claim arises because the
     appropriate form was not delivered, was not properly executed, because such
     Lender failed to notify the Administrative Agent of a change in
     circumstances which rendered the exemption from withholding tax ineffective
     or because of such Lender's sale of a participating interest in a Loan),
     such Lender shall indemnify the Administrative Agent and/or the Borrower,
     as applicable, fully for all amounts paid, directly or indirectly, by the
     Administrative Agent and/or the Borrower, as tax or otherwise, including
     penalties and interest, and including any taxes imposed by any jurisdiction
     on the amounts payable to the Administrative Agent or the Borrower under
     this Section 3.05(f), together with all costs, expenses and attorneys' fees
     (including the allocated cost of in-house counsel).

Without limiting or restricting any Lender's or any Issuing Bank's right to
increased amounts under Section 3.05(d) from the Borrower subject to
satisfaction of such Lender's or Issuing Bank's obligations under the provisions
of this Section 3.05(f), if such Lender or Issuing Bank is entitled to a
reduction in the applicable withholding tax, the Administrative Agent may
withhold from any interest payment to such Lender or Issuing Bank an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by clause (i) above are
not delivered to the Administrative Agent, then the Administrative Agent may
withhold from any interest payment to the Lender or Issuing Bank not providing
such forms or other documentation, an amount equivalent to the applicable
withholding tax. In addition, the Administrative Agent may also withhold against
periodic payments other than interest payments to the extent United States
withholding tax is not eliminated by obtaining Form W-8ECI or Form W-8BEN.

76

--------------------------------------------------------------------------------

            (g) The Borrower shall not be required to pay any additional amounts
in respect of United States Federal income tax pursuant to Section 3.05(d) to
any Lender or Issuing Bank that is a foreign Person for the account of any
Lending Office of such Lender or Issuing Bank:

 i.   if the obligation to pay such additional amounts would not have arisen but
      for a failure by such Lender or Issuing Bank to comply with its
      obligations under Section 3.05(f) in respect of such Lending Office;
      
 ii.  if such Lender or Issuing Bank shall have delivered to the Administrative
      Agent and the Borrower a Form W-8ECI in respect of such Lending Office
      pursuant to Sections 3.05(f)(i)(A), 3.05(f)(ii)(A) or 3.05(f)(iii) and
      such Lender or Issuing Bank shall not at any time be entitled to exemption
      from deduction or withholding of United States Federal income tax in
      respect of payments by the Borrower hereunder for the account of such
      Lending Office for any reason other than a change in United States law or
      regulations or in the official interpretation of such law or regulations
      by any Governmental Authority charged with the interpretation or
      administration thereof (whether or not having the force of law) after the
      date of delivery of such Form W-8ECI; or
      
 iii. if such Lender or Issuing Bank shall have delivered to the Administrative
      Agent and the Borrower a Form W-8BEN in respect of such Lending Office
      pursuant to Sections 3.05(f)(i)(B), 3.05(f)(ii)(B) or 3.05(f)(iii) and
      such Lender or Issuing Bank shall not at any time be entitled to exemption
      from deduction or withholding of United States Federal income tax in
      respect of payments by the Borrower hereunder for the account of such
      Lending Office for any reason other than a change in United States law or
      regulations or any applicable tax treaty or regulations or in the official
      interpretation of any such law, treaty or regulations by any Governmental
      Authority charged with the interpretation or administration thereof
      (whether or not having the force of law) after the date of delivery of
      such Form W-8BEN.
      

            (h) Any and all present or future Taxes, Other Taxes and related
liabilities (including penalties, interest, additions to tax and expenses) which
are not paid by the Borrower pursuant to and as required by this Section 3.05
shall be paid by the Lender which received the principal, interest or fees in
respect of which such Taxes, Other Taxes or related liabilities are payable. Any
and all present or future Taxes or Other Taxes which are required by law to be
deducted or withheld from or in respect of any sum payable hereunder to any
Lender or any Issuing Bank and which are not paid by the Borrower pursuant to
and as required by this Section 3.05 will be deducted or withheld by the
Administrative Agent without any increase in the sum payable as provided in
Section 3.05(d). Each Lender agrees to indemnify the Administrative Agent and
each Issuing Bank and hold the Administrative Agent and each Issuing Bank
harmless for the full amount of any and all present or future Taxes, Other Taxes
and related liabilities (including penalties, interest, additions to tax and
expenses, and any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 3.05(h)) which are
imposed on or with respect to L/C Disbursements (or the reimbursement thereof),
principal, interest or fees payable to such Lender or Issuing Bank hereunder and
which are not paid by the Borrower pursuant to this Section 3.05, whether or not
such Taxes, Other Taxes or related liabilities were correctly or legally
asserted. This indemnification shall be made within 30 days from the date the
Administrative Agent or such Issuing Bank makes written demand therefore.

77

--------------------------------------------------------------------------------

            SECTION 3.06. Sharing of Payments, Etc. If other than as provided in
Section 3.05, 3.08, 3.09, 3.10 or 3.11, any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of any Committed Loan made by it and, after
acceleration of all Obligations pursuant to Section 8.02(b), in respect of any
Obligation owing to it (including with respect to any Bid Loan), in the case of
the Committed Loan, in excess of its Percentage Share of payments on account of
the Committed Loans obtained by all the Lenders and, after acceleration, in
excess of its pro rata share of all Obligations, such Lender shall forthwith (a)
notify the Administrative Agent of such fact and (b) purchase from the other
Lenders such participations in the Committed Loans made by them or, after
acceleration, in all Obligations owing to them, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of the
other Lenders according to their respective Percentage Shares or, after
acceleration, their pro rata shares of all Obligations then owing to them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase shall to the
extent of such recovery be rescinded and each other Lender shall repay to the
purchasing Lender the purchase price thereto together with an amount equal to
such paying Lender's ratable share (according to the proportion of (i) the
amount of such paying Lender's required repayment to (ii) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to the provisions of this Section 3.06 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error), of participations purchased pursuant to this
Section 3.06 and will in each case notify the Lenders following any such
purchases.

            SECTION 3.07. Inability to Determine Rates. If with respect to any
Interest Period for Eurodollar Loans, the Administrative Agent shall determine,
or Majority Lenders shall notify the Administrative Agent, that LIBOR for such
Interest Period will not adequately and fairly reflect the cost to Lenders of
making, funding or maintaining their Eurodollar Loans for such Interest Period
(after giving effect to any event giving rise to additional interest on such
Loans pursuant to Section 3.11), the Administrative Agent shall forthwith so
notify the Borrower and the Lenders, whereupon the obligations of the Lenders to
make or continue Committed Loans as Eurodollar Loans or to convert Committed
Loans into Eurodollar Loans at the end of the then current Interest Period shall
be suspended until the Administrative Agent revokes such notice. Upon receipt of
such notice, the Borrower may revoke its Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it. If the Borrower does not revoke
such notice, the Lenders shall make, convert or continue the Committed Loans, as
proposed by the Borrower, in the amount specified in the applicable notice
submitted by the Borrower, but such Loans shall be made, converted or continued
as Reference Rate Loans instead of Eurodollar Loans.

            SECTION 3.08. Increased Costs. If any Lender or Issuing Bank shall
determine that, due to either (a) the introduction of any Requirement of Law or
any change (other than any change by way of imposition of or increase in reserve
requirements included in the Eurodollar Reserve Percentage) in or in the
interpretation thereof or (b) the compliance with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be any increase in the cost to such Lender or Issuing
Bank of agreeing to make or making, funding or maintaining any Committed Loan or
any Letter of Credit or participation therein, respectively, the Borrower shall
be liable for, and shall from time to time, upon demand by such Lender or
Issuing Bank (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender or Issuing Bank,
additional amounts sufficient to compensate such Lender or Issuing Bank for such
increased costs.

78

--------------------------------------------------------------------------------

            SECTION 3.09. Capital Adequacy. If any Lender or Issuing Bank shall
have determined that the compliance with any Requirement of Law regarding
capital adequacy, or any change therein or in the interpretation or application
thereof or compliance by such Lender or Issuing Bank (or its Lending Office) or
any corporation controlling such Lender or Issuing Bank with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any central bank or other Governmental Authority, affects or would affect
the amount of capital required or expected to be maintained by such Lender or
Issuing Bank or any corporation controlling such Lender or Issuing Bank and such
Lender or Issuing Bank (taking into consideration such Lender's, such Issuing
Bank's or such corporation's policies with respect to capital adequacy and such
Lender's or Issuing Bank's desired return on capital) determines that the amount
of such capital is increased as a consequence of such Lender's or Issuing Bank's
Commitment, loans or obligations under this Agreement with respect to any
Committed Borrowing or any Letters of Credit, respectively, then from time to
time, upon demand of such Lender or Issuing Bank (with a copy of such demand to
the Administrative Agent), the Borrower shall be liable for, and shall pay to
the Administrative Agent for the account of such Lender or Issuing Bank, as
specified by such Lender or Issuing Bank, additional amounts sufficient to
compensate such Lender or Issuing Bank for such increase.

            SECTION 3.10. Funding Losses. The Borrower agrees to reimburse each
Lender and to hold each Lender harmless from any loss, cost or expense which
such Lender may sustain or incur as a consequence of:

            (i) any failure of the Borrower to borrow, continue or convert a
Eurodollar Loan after the Borrower has given (or is deemed to have given) a
Notice of Borrowing or a Notice of Conversion/Continuation;


            (j) any prepayment or payment of a Eurodollar Loan on a day which is
not the last day of the Interest Period with respect thereto;


            (k) any failure of the Borrower to make any prepayment after the
Borrower has given a notice in accordance with Section 2.07; or


            (l) the conversion of any Eurodollar Loan to a Reference Rate Loan
on a day that is not the last day of the respective Interest Period pursuant to
Section 2.11;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained.

            SECTION 3.11. Additional Interest on Eurodollar Loans. The Borrower
shall pay to each Lender, at the request of such Lender (but not more frequently
than once in each calendar quarter), as long as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Loan of
such Lender from the date such Eurodollar Loan is made until such principal
amount is paid in full, at a rate per annum equal at all times to the remainder
obtained by subtracting (a) LIBOR for the Interest Period for such Eurodollar
Loan from (b) the rate obtained by dividing such LIBOR by a percentage equal to
100% minus the Eurodollar Reserve Percentage of such Lender for such Interest
Period, payable on each date interest in respect of such Eurodollar Loan is
payable. Notwithstanding the provisions of the previous sentence, the Borrower
shall not be obligated to pay to any Lender any additional interest in respect
of Eurodollar Loans made by such Lender for any period commencing more than
three months prior to the date on which such Lender notifies the Borrower by
delivering a certificate from a financial officer of such Lender, that such
Lender is required to maintain reserves with respect to Eurocurrency
Liabilities.

79

--------------------------------------------------------------------------------

            SECTION 3.12. Certificates of Lenders. Any Lender claiming
reimbursement or compensation pursuant to Section 3.05, 3.08, 3.09, 3.10 and/or
3.11 shall deliver to the Borrower (with a copy to the Administrative Agent) a
certificate setting forth in reasonable detail the basis for computing the
amount payable to such Lender hereunder and such certificate shall be conclusive
and binding on the Borrower in the absence of manifest error. Unless otherwise
specifically provided herein, the Borrower shall pay to any Lender claiming
compensation or reimbursement from the Borrower pursuant to Section 3.08, 3.09,
3.10 or 3.11, the amount requested by such Lender no later than five Business
Days after such demand.

            SECTION 3.13. Change of Lending Office; Replacement Lender. (a) Each
Lender and each Issuing Bank agrees that upon the occurrence of any event giving
rise to the operation of Section 3.05(c) or (d) or Section 3.08 with respect to
such Lender or Issuing Bank, it will if so requested by the Borrower, use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Lending Office for any Loans or Letters
of Credit affected by such event with the object of avoiding the consequence of
the event giving rise to the operation of such Section; provided, however, that
such designation would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. Nothing in this Section 3.13 shall affect or
postpone any of the obligations of the Borrower or the right of any Lender or
Issuing Bank provided in Section 3.05(c) or (d) or Section 3.08.

            (b) In the event the Borrower becomes obligated to pay additional
amounts to any Lender pursuant to Sections 3.05(c) or (d) or 3.08 as a result of
any condition described in any such Section, then, unless such Lender has
theretofore taken steps to remove or cure, and has removed or cured, the
conditions creating the cause for such obligation to pay such additional
amounts, the Borrower may designate another Lender which is reasonably
acceptable to the Administrative Agent (such Lender being herein called a
"Replacement Lender") to purchase the Committed Loans of such Lender and such
Lender's rights hereunder, without recourse to or warranty by, or expense to,
such Lender for a purchase price equal to the outstanding principal amount of
the Committed Loans payable to such Lender plus any accrued but unpaid interest
on such Loans and accrued but unpaid fees in respect of such Lender's Commitment
and any other amounts payable to such Lender under this Agreement, and to assume
all the obligations of such Lender hereunder (except for such rights as survive
repayment of the Loans), and, upon such purchase, such Lender shall no longer be
a party hereto or have any rights hereunder (except those related to any Bid
Loans of such Lender which remain outstanding and those that survive full
payment hereunder) and shall be relieved from all obligations to the Borrower
hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.

80

--------------------------------------------------------------------------------

ARTICLE IV

Representations and Warranties

            The Borrower represents and warrants to the Administrative Agent,
each Issuing Bank and each Lender that:

            SECTION 4.01. Corporate Existence; Compliance with Law. The Borrower
and each of its Subsidiaries:

            (c) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation;


            (d) is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except where
the failure to so qualify has no reasonable likelihood of having a Material
Adverse Effect;


            (e) has all requisite corporate power and authority to own, pledge,
mortgage, hold under lease and operate its properties, and to conduct its
business as now or currently proposed to be conducted;


            (f) is in compliance with its certificate of incorporation and
by-laws; and


            (g) is in compliance with all other Requirements of Law except such
non-compliance as has no reasonable likelihood of having a Material Adverse
Effect.


            SECTION 4.02. Corporate Authorization; No Contravention;
Governmental Authorization. The execution, delivery and performance by the
Borrower of the Loan Documents, the borrowing of the Loans, the issuance of the
Letters of Credit, the Acquisition, the Merger and the other Transactions:

            (h) are within the corporate powers of the Borrower;


            (i) have been duly authorized by all necessary corporate action,
including the consent of shareholders where required except, in the case solely
of the Acquisition and the Merger, for such actions described on Schedule
4.02(b);


            (j) do not and will not:


 i.   contravene the certificate of incorporation or by-laws of the Borrower;
      
 ii.  violate any other Requirement of Law (including the Securities Exchange
      Act of 1934, Regulations T, U and X of the Federal Reserve Board or any
      order or decree of any court or other Governmental Authority);
      
 iii. conflict with or result in the breach of, or constitute a default under,
      any Contractual Obligation binding on or affecting the Borrower or any of
      its properties, other than (in the case of any Contractual Obligation
      other than any Indenture) any such breach or default that has no
      reasonable likelihood of having a Material Adverse Effect, or any order,
      injunction, writ or decree of any Governmental Authority to which the
      Borrower or any of its properties is subject; or
      
 iv.  result in the creation or imposition of any Lien upon any of the property
      of the Borrower; and
      

            (k) do not require the consent, authorization by or approval of or
notice to or filing or registration with any Governmental Authority or any other
Person other than those which have been duly obtained, made or given.

81

--------------------------------------------------------------------------------

            SECTION 4.03. Enforceable Obligations. This Agreement and the other
Loan Documents have been duly executed and delivered by the Borrower. This
Agreement and each other Loan Document are legal, valid and binding obligations
of the Borrower, enforceable against the Borrower in accordance with their
respective terms except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws or equitable
principles relating to or limiting creditors' rights generally.

            SECTOIN 4.04. Taxes. The Borrower and its Subsidiaries have filed
all Federal and other material tax returns and reports required to be filed, and
have paid all Federal and other material taxes and assessments payable by them,
to the extent the same have become due and payable and before they have become
delinquent, except those which are currently being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP, provided the non-payment thereof has no reasonable
likelihood of having a Material Adverse Effect. The Borrower does not know of
any proposed material tax assessment against the Borrower or any of its
Subsidiaries and in the opinion of the Borrower, all potential tax liabilities
are adequately provided for on the books of the Borrower and its Subsidiaries.
The statute of limitations for assessment or collection of Federal income tax
has expired for all Federal income tax returns filed by the Borrower for all tax
years up to and including the tax year ended in March 1992.

            SECTION 4.05. Financial Matters. (a) The consolidated balance sheet
of the Borrower and its Subsidiaries as of the last day of the fiscal year of
the Borrower ended on September 30, 2000, and as of the last day of the fiscal
quarters of the Borrower ended on December 31, 2000, March 31, 2001 and June 30,
2001, and the related consolidated statements of income, shareholders' equity
and cash flows of the Borrower and its Subsidiaries for such fiscal year and
quarters, with, in the case of said fiscal year, reports thereon by Ernst &
Young LLP:

 i.   are complete, accurate and fairly present the financial condition of the
      Borrower and its Subsidiaries as of the respective dates thereof and for
      the respective periods covered thereby;
      
 ii.  were prepared in accordance with GAAP consistently applied throughout the
      periods covered thereby, except as set forth in the notes thereto; and
      
 iii. other than as disclosed in Schedule 4.05(a), show all material
      indebtedness and other liabilities, direct or contingent, of the Borrower
      and its consolidated Subsidiaries as of the dates thereof, including
      liabilities for taxes, material commitments and long-term leases.
      

            (l) The consolidated balance sheet of IBP and its Subsidiaries as of
the last day of the fiscal year of IBP ended on December 30, 2000, and as of the
last day of the fiscal quarter of IBP ended on June 30, 2001, and the related
consolidated statements of earnings, changes in stockholders' equity and
comprehensive income, and of cash flows of IBP and its Subsidiaries for such
fiscal year and quarter, with, in the case of said fiscal year, reports thereon
by PriceWaterhouseCoopers LLP:

 i.   are complete, accurate and fairly present the financial condition of IBP
      and its Subsidiaries as of the respective dates thereof and for the
      periods covered thereby;
 ii.  were prepared in accordance with GAAP consistently applied throughout the
      periods covered thereby, except as set forth in the notes thereto; and
      
 iii. other than as disclosed in Schedule 4.05(b), show all material
      indebtedness and other liabilities, direct or contingent, of IBP and its
      consolidated Subsidiaries as of the dates thereof, including liabilities
      for taxes, material commitments and long-term leases.
      

83

--------------------------------------------------------------------------------

            (m) The Borrower has heretofore furnished to the Lenders its pro
forma consolidated balance sheet as of March 31, 2001, prepared giving effect to
the Transactions as if the Transactions had occurred on such date and included
in the model delivered by the Borrower to the Lenders prior to the date hereof.
Such pro forma consolidated balance sheet (i) has been prepared in good faith
based on assumptions believed by the Borrower to be reasonable, (ii) is based on
the best information available to the Borrower after due inquiry, (iii)
accurately reflects all adjustments necessary to give effect to the Transactions
and (iv) presents fairly, in all material respects, the pro forma financial
position of the Borrower and its consolidated Subsidiaries as of March 31, 2001,
as if the Transactions had occurred on such date.


            (n) Since September 30, 2000, with respect to the Borrower and its
Subsidiaries (other than IBP and its Subsidiaries), and December 30, 2000, with
respect to IBP and its Subsidiaries, there has been no Material Adverse Effect
and no development which has any reasonable likelihood of having a Material
Adverse Effect.


            (o) The Borrower is, and the Borrower and its Subsidiaries are, on a
consolidated basis, Solvent.

            SECTION 4.06. Litigation. There are no actions, suits, proceedings,
claims or disputes pending, or to the best knowledge of the Borrower,
threatened, against the Borrower or any of its Subsidiaries before any court or
other Governmental Authority or any arbitrator that have a reasonable likelihood
of having a Material Adverse Effect. All pending actions or proceedings
affecting the Borrower or any of its Subsidiaries as of the date hereof and
involving claims in excess of $10,000,000 are described in Schedule 4.06.

            SECTION 4.07. Subsidiaries. (a) A complete and correct list of all
Subsidiaries of the Borrower after giving effect to the transactions to occur on
the Effective Date, showing, as to each Subsidiary, the correct name thereof,
the jurisdiction of its incorporation and the percentage of shares of each class
outstanding owned by the Borrower and each other Subsidiary of the Borrower is
set forth in Schedule 4.07(a).

            (b) All of the outstanding shares of each of the Subsidiaries listed
on Schedule 4.07(a) have been validly issued, are fully paid and non-assessable
and (other than the shares of IBP to be acquired by the Borrower pursuant to the
Merger) are owned by the Borrower or another Subsidiary of the Borrower, free
and clear of any Lien.


            (c) The Borrower has no obligation to capitalize any of its
Subsidiaries.


            (d) A complete and correct list of all joint ventures in which the
Borrower or any of its Subsidiaries is a partner is set forth in Schedule
4.07(d).

            SECTION 4.08. Liens. There are no Liens of any nature whatsoever on
any properties of the Borrower or any of its Subsidiaries other than Permitted
Liens.

            SECTION 4.09. No Burdensome Restrictions; No Defaults. (a) Neither
the Borrower nor any of its Subsidiaries is a party to or bound by any
Contractual Obligation, or subject to any charter or corporate restriction or
any Requirement of Law, which has any reasonable likelihood of having a Material
Adverse Effect.

83

--------------------------------------------------------------------------------

            (b) Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any Contractual Obligation in any respect which,
individually or together with all such defaults, has a reasonable likelihood of
having a Material Adverse Effect.


            (c) No Default or Event of Default exists or would result from the
incurring of any Obligations by the Borrower or any of its Subsidiaries.

            SECTION 4.10. Investment Company Act; Public Utility Holding Company
Act. Neither the Borrower nor any of its Subsidiaries is an "investment company"
or an "affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company", as such terms are defined in the Investment Company Act of
1940, as amended. The making of the Loans by the Lenders, the issuance of
Letters of Credit and the application of the proceeds and repayment thereof by
the Borrower and the consummation of the transactions contemplated by the Loan
Documents will not violate any provision of such Act or any rule, regulation or
order issued by the Securities and Exchange Commission thereunder. Neither the
Borrower nor any of its Subsidiaries is a "holding company" as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

            SECTION 4.11. Use of Proceeds; Margin Regulations. No part of the
proceeds of any Loan or any Letter of Credit will be used, and no Loan or Letter
of Credit will otherwise be, in violation of Regulation T, U or X of the Federal
Reserve Board.

            SECTION 4.12. Assets. (a) The Borrower and each of its Subsidiaries
has good record and marketable title to all real property necessary or used in
the ordinary conduct of its business, except for Permitted Liens and such
defects in title as have no reasonable likelihood, individually or in the
aggregate, of having a Material Adverse Effect.

            (b) The Borrower and each of its Subsidiaries owns or licenses or
otherwise has the right to use all material licenses, permits, patents,
trademarks, service marks, trade names, copyrights, franchises, authorizations
and other intellectual property rights that are necessary for the operation of
its business, without infringement of or conflict with the rights of any other
Person with respect thereto, except for such infringements or conflicts as have
no reasonable likelihood of having a Material Adverse Effect. No material slogan
or other advertising device, product, process, method or other material now
employed, or now contemplated to be employed, by the Borrower or any of its
Subsidiaries infringes upon or conflicts with any rights owned by any other
Person except for such infringements or conflicts as have no reasonable
likelihood, individually or in the aggregate, of having a Material Adverse
Effect.

            SECTION 4.13. Labor Matters. There are no strikes or other labor
disputes pending or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries which have any reasonable likelihood of
having a Material Adverse Effect. Except as disclosed in Schedule 4.13, no
significant unfair labor practice complaint is pending or, to the knowledge of
the Borrower, threatened, against the Borrower or any of its Subsidiaries before
any Governmental Authority.

            SECTION 4.14. Environmental Matters. Except as disclosed in Schedule
4.14:

            (a) the on-going operations of the Borrower and each of its
Subsidiaries comply in all respects with all Environmental Laws except such
non-compliance as has no reasonable likelihood of having a Material Adverse
Effect;

            (b) the Borrower and each of its Subsidiaries have obtained all
environmental, health and safety permits necessary or required for its
operations, all such permits are in good standing, and the Borrower and each of
its Subsidiaries is in compliance with all material terms and conditions of such
permits;

84

--------------------------------------------------------------------------------

            (c) none of the Borrower, any of its Subsidiaries or any of their
present property or operations (or past property or operations) is subject to
any outstanding written order from or agreement with any Governmental Authority
nor subject to any judicial or docketed administrative proceeding, respecting
any Environmental Claim or Hazardous Material which, in each case, has any
reasonable likelihood of having a Material Adverse Effect;


            (d) there are no conditions or circumstances associated with any
property of the Borrower or any of its Subsidiaries formerly owned and operated
by the Borrower or any of its Subsidiaries or any of their predecessors or with
the former operations, including off-site disposal practices, of the Borrower or
its Subsidiaries or their predecessors which may give rise to Environmental
Claims which in the aggregate have any reasonable likelihood of having a
Material Adverse Effect; and


            (e) there are no conditions or circumstances which may give rise to
any Environmental Claim arising from the operations of the Borrower or its
Subsidiaries, including Environmental Claims associated with any operations of
the Borrower or its Subsidiaries, which have any reasonable likelihood of having
a Material Adverse Effect. In addition, (i) neither the Borrower nor any of its
Subsidiaries has any underground storage tanks (A) that are not properly
permitted under applicable Environmental Laws or (B) that to the best of the
Borrower's knowledge, are leaking or dispose of Hazardous Materials off-site and
(ii) the Borrower and each of its Subsidiaries has notified all of its employees
of the existence, if any, of any health hazard arising from the conditions of
their employment and have met all notification requirements under Title III of
CERCLA and under OSHA and all other Environmental Laws.

            SECTION 4.15. Completeness. None of the representations or
warranties of the Borrower contained herein or in any other Loan Document or in
any certificate or written statement furnished by or on behalf of the Borrower
pursuant to the provisions of this Agreement or any other Loan Document contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements contained herein or therein, in light of the
circumstances under which they are made, not misleading. There is no fact known
to the Borrower which the Borrower has not disclosed to the Lenders which may
have a Material Adverse Effect.

            SECTION 4.16. ERISA. (a) Neither the Borrower nor any member of its
Controlled Group contributes to any Plan other than those set forth in Schedule
4.16.

            (b) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and any other applicable Federal or
state law and rules and regulations promulgated thereunder. With respect to each
Plan (other than a Multiemployer Plan) all material reports required under ERISA
or any other applicable law or regulation to be filed with the relevant
Governmental Authority, the failure of which to file could reasonably result in
liability of the Borrower or any member of its Controlled Group in excess of
$500,000 have been duly filed and all such reports are true and correct in all
material respects as of the date given.


            (c) Except as set forth in Schedule 4.16, no Plan has been
terminated nor has any accumulated funding deficiency (as defined in Section
412(a) of the Code) been incurred (without regard to any waiver granted under
Section 412 of the Code) nor has any funding waiver from the IRS been received
or requested.


            (d) Neither the Borrower nor any member of its Controlled Group has
failed to make any contribution or pay any amount due or owing as required by
Section 412 of the Code or Section 302 of ERISA or the terms of any such Plan
prior to the due date (including permissible extensions thereof) under Section
412 of the Code and Section 302 of ERISA.


85

--------------------------------------------------------------------------------

            (e) There has been no ERISA Event or any event requiring disclosure
under Section 4041(c)(3)(C), 4068(f), 4063(a) or 4043(b) of ERISA with respect
to any Plan or trust of the Borrower or any member of its Controlled Group.


            (f) Except as set forth in Schedule 4.16, the value of the assets of
each Plan (other than a Multiemployer Plan) equalled or exceeded the present
value of the benefit liabilities, as defined in Title IV of ERISA, of each such
Plan as of the most recent valuation date using Plan actuarial assumptions at
such date.


            (g) There are no pending claims, lawsuits or actions (other than
routine claims for benefits in the ordinary course) asserted or instituted
against, and neither the Borrower nor any member of its Controlled Group has
knowledge of any threatened litigation or claims against, (i) the assets of any
Plan or trust or against any fiduciary of a Plan with respect to the operation
of such Plan which has any reasonable likelihood of having a Material Adverse
Effect or (ii) the assets of any employee welfare benefit plan maintained by the
Borrower or any member of its Controlled Group within the meaning of Section
3(1) of ERISA or against any fiduciary thereof with respect to the operation of
any such Plan which has any reasonable likelihood of having a Material Adverse
Effect.


            (h) Neither the Borrower nor any member of its Controlled Group has
engaged in any prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, in connection with any Plan.


            (i) Neither the Borrower nor any member of its Controlled Group (i)
has incurred or reasonably expects to incur (A) any liability under Title IV of
ERISA (other than premiums due under Section 4007 of ERISA to the PBGC) or (B)
any withdrawal liability (and no event has occurred which with the giving of
notice under Section 4219 of ERISA would result in such liability) under Section
4201 of ERISA as a result of a complete or partial withdrawal (within the
meaning of Section 4203 or 4205 of ERISA) from a Multiemployer Plan or (C) any
liability under Section 4062 of ERISA to the PBGC or to a trustee appointed
under Section 4042 of ERISA, or (ii) has withdrawn from any Multiemployer Plan.


            (j) Neither the Borrower nor any member of its Controlled Group nor
any organization to which the Borrower or any member of its Controlled Group is
a successor or parent corporation within the meaning of Section 4069(b) of ERISA
has engaged in a transaction within the meaning of Section 4069 of ERISA.


            (k) Except as set forth in Schedule 4.16, neither the Borrower nor
any member of its Controlled Group maintains or has established any welfare
benefit plan within the meaning of Section 3(1) of ERISA which provides for (i)
continuing benefits or coverage for any participant or any beneficiary of any
participant after such participant's termination of employment except as may be
required by the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended ("COBRA") and the regulations thereunder, and at the expense of the
participant or the beneficiary of the participant, or (ii) retiree medical
liabilities. The Borrower and each member of its Controlled Group which
maintains a welfare benefit plan within the meaning of Section 3(1) of ERISA has
complied with any applicable notice and continuation requirements of COBRA and
the regulations thereunder, except where the failure to so comply could not
result in the loss of a tax deduction or imposition of a tax or other penalty on
the Borrower or any member of its Controlled Group.

            SECTION 4.17. Insurance. The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar business and owning similar
properties in localities where the Borrower and its Subsidiaries operate.

86

--------------------------------------------------------------------------------

            SECTION 4.18. IBP Subsidiaries. Other than IBP Finance Company of
Canada, no Subsidiary of IBP on the date of this Agreement is an obligor or
guarantor in respect of any material Indebtedness for borrowed money.

 

ARTICLE V

Conditions Precedent

            SECTION 5.01. Conditions Precedent to Effectiveness. The obligation
of each Lender to make Loans hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):

            (a) Credit Agreement and Notes. The Administrative Agent shall have
received (i) counterparts of this Agreement executed by the Borrower, the
Administrative Agent and each of the Lenders and of any promissory notes
requested by the Lenders pursuant to Section 2.05 executed by the Borrower, or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of signed counterparts) that such parties have
signed such counterparts.

            (b) Board Resolutions; Approvals; Incumbency Certificates. The
Administrative Agent shall have received (i) copies of the resolutions of the
Board of Directors of the Borrower approving and authorizing the execution,
delivery and performance by the Borrower of this Agreement and of each of the
other Loan Documents to be delivered hereunder by it, and authorizing the
borrowing of the Loans and the other Transactions, certified as of the Effective
Date by the Secretary or an Assistant Secretary of the Borrower; and (ii) a
certificate of the Secretary or Assistant Secretary of the Borrower certifying
the names and true signatures of the officers of the Borrower authorized to
execute and deliver this Agreement and all other Loan Documents to be delivered
hereunder by it.

            (c) Articles of Incorporation; By-laws and Good Standing. The
Administrative Agent shall have received each of the following documents: (i)
the articles or certificate of incorporation of the Borrower as in effect on the
Effective Date, certified by the Secretary of State of Delaware as of a recent
date and by the Secretary or Assistant Secretary of the Borrower as of the
Effective Date and the by-laws of the Borrower and IBP as in effect on the
Effective Date, certified by the Secretary or Assistant Secretary of the
Borrower as of the Effective Date; and (ii) good standing certificates as of a
recent date for the Borrower from the Secretaries of State of such states as the
Administrative Agent may request.

            (d) Legal Opinion. The Administrative Agent shall have received a
favorable opinion, dated the Effective Date and addressed to the Administrative
Agent and the Lenders of Corporate Counsel of the Borrower and its Subsidiaries
to substantially the effect set forth on Exhibit 5.01 and as to such other
matters as any Lender through the Administrative Agent may reasonably request
(and the Borrower hereby instructs such counsel to deliver such opinion);

            (e) Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower, (accompanied, if
applicable, by a supporting certificate signed by a Responsible Officer of IBP)
dated as of the Effective Date, stating that:

87

--------------------------------------------------------------------------------

 i.   the representations and warranties contained in Article IV are true and
      correct on and as of such date, as though made on and as of such date;
      
 ii.  no Default or Event of Default exists or would result from the initial
      Borrowing hereunder; and
      
 iii. there has not occurred or become known since September 30, 2000, any
      condition or change that has affected or could reasonably be expected to
      affect materially and adversely the business, assets, liabilities,
      financial condition or material agreements of the Borrower and its
      Subsidiaries, including IBP and its Subsidiaries, taken as a whole.

            (f) Other Documents. The Administrative Agent shall have received
such other approvals, opinions or documents as the Administrative Agent or any
Lender may request.

            (g) Fees, Costs and Expenses. The Borrower shall have paid all costs
and expenses referred to in Section 10.04 (including legal fees and expenses and
the allocated cost of in-house counsel) for which the Borrower has been invoiced
prior to the Effective Date.

            (h) IBP Guarantee. The Administrative Agent shall have received (i)
a counterpart of the Guarantee Agreement executed by IBP or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed counterpart) that IBP has signed such counterpart,
together with (A) a favorable opinion, dated the date of the Guarantee Agreement
and addressed to the Administrative Agent and the Lenders of counsel to IBP, to
substantially the effect set forth on Exhibit 5.01 and as to such other matters
as any Lender through the Administrative Agent may reasonably request, (B) such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
IBP, and the authorization of the Transactions to which IBP is party and (C) the
supporting certificate referenced to in paragraph (e) above.

            (i) Receivables Facility. Each of the Bridge Facility and the
Receivables Facility (or the Receivables Bridge Facility) shall be in full force
and effect.

            (j) Termination of Existing Credit Agreement. The Existing Credit
Agreement shall have been or shall simultaneously be terminated and the
principal of and interest accrued on all loans outstanding thereunder and all
fees accrued thereunder shall have been or shall simultaneously be paid in full.

            The Administrative Agent shall notify the Borrower and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 3:00 p.m., New
York City time, on October 15, 2001 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).

            SECTION 5.02. Conditions Precedent to All Borrowings. The obligation
of each Lender to make any Loan and each Issuing Bank to issue any Letter of
Credit on or after the Effective Date shall be subject to the further conditions
precedent that:

            (a) Notice of Borrowing. In the case of a Committed Borrowing, the
Administrative Agent shall have received a Notice of Borrowing as required by
Section 2.02 or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by Section
2.12(b).

88

--------------------------------------------------------------------------------

            (b) Continuation of Representations and Warranties. The
representations and warranties contained in Article IV and in each other Loan
Document shall be true and correct on and as of the date of borrowing with the
same effect as if made on and as of such date (except for representations and
warranties expressly relating to an earlier date, in which case they shall be
true and correct as of such earlier date).

            (c) No Existing Default. No Default or Event of Default shall exist
and be continuing or shall result from the Loan being made or the Letter of
Credit being issued on such date.

            (d) Other Assurances. The Administrative Agent shall have received
such other approvals, opinions or documents as any Lender or any Issuing Bank
through the Administrative Agent may reasonably request related to the
Transactions.

            Each notice under Section 2.12 requesting the issuance of a Letter
of Credit and each Notice of Borrowing and Competitive Bid Request submitted by
the Borrower hereunder shall constitute a representation and warranty by the
Borrower hereunder, as of the date of each such notice, application or request
and as of the date of each Borrowing relating thereto, that the conditions in
this Section 5.02 are satisfied.

            SECTION 5.03. Bid Loans and Letters of Credit. Under no
circumstances whatsoever (a) will the Borrower request, or any Lender make, a
Bid Loan at any time that the L/C Exposure is greater than zero or that a
request for a Letter of Credit has been made and not withdrawn or (b) will the
Borrower request, or any Issuing Bank issue, a Letter of Credit at any time that
any Bid Loan is outstanding or that a request for a Bid Loan has been made and
not withdrawn.

 

ARTICLE VI

Affirmative Covenants

            The Borrower covenants and agrees that as long as any Lender shall
have any Commitment hereunder or any Loan, or other Obligation shall remain
unpaid or unsatisfied and until all Letters of Credit have been canceled or have
expired and all amounts drawn thereunder have been reimbursed in full, unless
the Majority Lenders waive compliance in writing:

            SECTION 6.01. Compliance with Laws, Etc. The Borrower shall comply,
and cause each of its Subsidiaries to comply, with all applicable Requirements
of Law, except such as may be contested in good faith by appropriate proceedings
and which has no reasonable likelihood of having a Material Adverse Effect.

            SECTION 6.02. Use of Proceeds. The Borrower shall use the proceeds
of any Loan and request the issuance of Letters of Credit hereunder on or after
the Effective Date for working capital and other general corporate purposes
(including capital expenditures and acquisitions and to support the issuance of
commercial paper); provided, however, in each case such use of proceeds and the
issuance of such Letters of Credit shall not be in contravention of any
Requirement of Law and shall be consistent with the representations and
warranties contained herein; provided, further, that the proceeds of any Loans
and the issuance of Letters of Credit hereunder may not be used to finance the
purchase or other acquisition of Stock in any Person if such purchase or
acquisition is opposed by the board of directors of such Person.

89

--------------------------------------------------------------------------------

            SECTION 6.03. Payment of Obligations, Etc. The Borrower shall pay
and discharge, and cause each of its Subsidiaries to pay and discharge, before
the same shall become delinquent, all lawful claims and all taxes, assessments
and governmental charges or levies unless the same are being contested in good
faith by appropriate proceedings and adequate reserves therefor have been
established on the books of the Borrower or one of its Subsidiaries in
accordance with GAAP, provided all such non-payments, individually or in the
aggregate, have no reasonable likelihood of having a Material Adverse Effect.

            SECTION 6.04. Insurance. The Borrower shall maintain, and cause each
of its Subsidiaries to maintain, with financially sound and reputable
independent insurers, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.

            SECTION 6.05. Preservation of Corporate Existence, Etc. The Borrower
shall preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises, except as permitted under Sections 7.05 and 7.07.

            SECTION 6.06. Access. The Borrower shall permit, and cause each of
its Subsidiaries to permit, representatives of the Administrative Agent or any
Lender or Issuing Bank to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Borrower and any of its Subsidiaries with any of their directors, officers
and independent public accountants and authorize those accountants to disclose
to such Person any and all financial statements and other information of any
kind, including copies of any management letter or the substance of any oral
information that such accountants may have with respect to the business,
financial and other affairs of the Borrower or any of its Subsidiaries, all at
the expense of the Borrower and at such times during normal business hours and
as often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists, the
Administrative Agent or any Lender or any Issuing Bank may visit and inspect, at
the expense of the Borrower, its records and properties at any time during
business hours and without advance notice.

            SECTION 6.07. Keeping of Books. The Borrower shall maintain, and
cause each of its Subsidiaries to maintain, proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and matters involving the assets and business of the Borrower and each of its
Subsidiaries in accordance with GAAP.

            SECTION 6.08. Maintenance of Properties. The Borrower shall maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, all
of its properties in good repair, working order and condition, and from time to
time make or cause to be made all necessary and proper repairs, renewals,
replacements and improvements so that the business carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this Section 6.08 shall prevent the Borrower or any of
its Subsidiaries from discontinuing the operation and the maintenance of any of
its properties if such discontinuance is, in the opinion of the Borrower,
desirable in the conduct of its business and has no reasonable likelihood of
having a Material Adverse Effect.

90

--------------------------------------------------------------------------------

            SECTION 6.09. Financial Statements. The Borrower shall furnish to
each Lender and each Issuing Bank with a copy to the Administrative Agent, in
form and details satisfactory to the Lenders, Issuing Banks and the
Administrative Agent:

            (a) as soon as available, but not later than 45 days after the end
of each of the first three quarters of each fiscal year of the Borrower, a copy
of the unaudited consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such quarter and the related consolidated statements of income,
shareholders' equity and cash flows for such quarter and for the period
commencing at the end of the previous fiscal year and ending on the last day of
such quarter, which statements shall be certified by the Chief Financial Officer
of the Borrower as being complete and correct and fairly presenting, in
accordance with GAAP, the financial position and results of operation of the
Borrower and its Subsidiaries;

            (b) as soon as available, but not later than 90 days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such year and the
related consolidated statements of income, shareholders' equity and cash flows
for the period commencing at the end of the previous fiscal year and ending with
the end of such fiscal year, which statements shall be certified without
qualification as to the scope of the audit by a nationally recognized
independent public accounting firm and be accompanied by (i) a certificate of
such accounting firm stating that such accounting firm has obtained no knowledge
that a Default or an Event of Default has occurred and is continuing, or if such
accounting firm has obtained such knowledge that a Default or an Event of
Default has occurred and is continuing, a statement as to the nature thereof and
(ii) copies of any letters to the management of the Borrower from such
accounting firm; and

            (c) at the same time it furnishes each set of financial statements
pursuant to paragraph (a) or (b) above, a certificate of the Chief Financial
Officer of the Borrower (i) to the effect that no Default or Event of Default
has occurred and is continuing (or, if any Default or Event of Default has
occurred and is continuing, describing the same in reasonable detail and the
action which the Borrower proposes to take with respect thereto) and (ii)
commencing with the financial statements for December 31, 2001, a compliance
certificate, in substantially the form of Exhibit 6.09, setting forth in
reasonable detail the computations necessary to determine whether the Borrower
was in compliance with the financial covenants set forth in Section 7.13 and
7.14, in each case reconciling any differences between the numbers used in such
calculations and those used in the preparation of such financial statements.

            SECTION 6.10. Reporting Requirements. The Borrower shall furnish to
the Administrative Agent (and the Administrative Agent shall (other than in the
case of clause (d) and, other than to the requesting Lender or Issuing Bank,
clause (f) below) promptly furnish to the Lenders and Issuing Banks):

            (a) promptly after the commencement thereof, notice of all actions,
suits and proceedings before any court or other Governmental Authority affecting
the Borrower or any of its Subsidiaries which, individually or in the aggregate,
has any reasonable likelihood of having a Material Adverse Effect;

            (b) promptly but not later than three Business Days after the
Borrower becomes aware of the existence of (i) any Default or Event of Default,
(ii) any breach or non-performance of, or any default under, any Contractual
Obligation to which the Borrower or any of its Subsidiaries is a party which has
any reasonable likelihood of having a Material Adverse Effect, or (iii) any
Material Adverse Effect or any event or other development which has a reasonable
likelihood of having a Material Adverse Effect, notice specifying the nature of
such Default, Event of Default, breach, non-performance, default, Material
Adverse Effect, event or development, including the anticipated effect thereof;

91

--------------------------------------------------------------------------------

            (c) promptly after the sending or filing thereof, copies of all
reports which the Borrower or any of its Subsidiaries sends to its security
holders generally, and copies of all reports and registration statements which
the Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission or any national securities exchange;

            (d) promptly after the creation or acquisition thereof, the name and
jurisdiction of incorporation of each new Subsidiary of the Borrower;

            (e) promptly, but not later than five Business Days after the
Borrower becomes aware of any change by Moody's or S&P in its Debt Rating,
notice of such change; and

            (f) such other information respecting the business, prospects,
properties, operations or the condition, financial or otherwise, of the Borrower
or any of its Subsidiaries as any Lender or Issuing Bank through the
Administrative Agent may from time to time reasonably request.

            SECTION 6.11. Notices Regarding ERISA. Without limiting the
generality of the notice provisions contained in Section 6.10, the Borrower
shall furnish to the Administrative Agent:

            (a) promptly and in any event (i) within 30 days after the Borrower
or any member of its Controlled Group knows or has reason to know that any ERISA
Event described in clause (a) of the definition of ERISA Event or any event
described in Section 4063(a) of ERISA with respect to any Plan, and (ii) within
ten days after the Borrower or any member of its Controlled Group knows or has
reason to know that any other ERISA Event with respect to any Plan has occurred
or a request for a minimum funding waiver under Section 412 of the Code with
respect to any Plan has been made, a statement of the Chief Financial Officer of
the Borrower describing such ERISA Event and the action, if any, which the
Borrower or such member of its Controlled Group proposes to take with respect
thereto together with a copy of the notice of such ERISA Event or other event,
if required by the applicable regulations under ERISA, given to the PBGC;

            (b) promptly and in any event within five Business Days after
receipt thereof by the Borrower or any member of its Controlled Group from the
PBGC, copies of each notice received by the Borrower or any such member of its
Controlled Group of the PBGC's intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

            (c) promptly and in any event within ten Business Days after receipt
thereof, a copy of any correspondence the Borrower or any member of its
Controlled Group receives from the Plan Sponsor (as defined by Section
4001(a)(10) of ERISA) of any Multiemployer Plan concerning potential withdrawal
liability of the Borrower or any member of its Controlled Group pursuant to
Section 4219 or 4202 of ERISA, and a statement from the Chief Financial Officer
of the Borrower or such member of its Controlled Group setting forth details as
to the events giving rise to such potential withdrawal liability and the action
which the Borrower or such member of its Controlled Group proposes to take with
respect thereto;

            (d) notification within 30 days of any material increase in the
benefits under any existing Plan which is not a Multiemployer Plan, or the
establishment of any new Plans, or the commencement of contributions to any Plan
to which the Borrower or any member of its Controlled Group was not previously
contributing;

            (e) notification within five Business Days after the Borrower or any
member of its Controlled Group knows or has reason to know that the Borrower or
any such member of its Controlled Group has or intends to file a notice of
intent to terminate any Plan under a distress termination within the meaning of
Section 4041(c) of ERISA and a copy of such notice; and

92

--------------------------------------------------------------------------------

            (f) promptly after receipt of written notice of commencement
thereof, notice of any action, suit and proceeding before any Governmental
Authority affecting the Borrower or any member of its Controlled Group with
respect to any Plan, except those which, in the aggregate, if adversely
determined, could not have a Material Adverse Effect.

            SECTION 6.12. Employee Plans. (a) With respect to Plans other than a
Multiemployer Plan, for each Plan intended to be qualified under Section 401(a)
of the Code which is hereafter adopted or maintained by the Borrower or by any
member of its Controlled Group, the Borrower shall or shall cause any such
member of its Controlled Group to (i) seek and receive determination letters
from the IRS to the effect that such Plan is qualified within the meaning of
Section 401(a) of the Code; (ii) from and after the adoption of any such Plan,
cause such Plan to be qualified within the meaning of Section 401(a) of the Code
and to be administered in all material respects in accordance with the
requirements of ERISA and Section 401(a) of the Code; (iii) make all required
contributions by the due date (including permissible extensions) under Section
412 of the Code and Section 302 of ERISA; and (iv) not take any action which
could reasonably be expected to cause such Plan not to be qualified within the
meaning of Section 401(a) of the Code or not to be administered in all material
respects in accordance with the requirements of ERISA and Section 401(a) of the
Code.

            (b) With respect to each Multiemployer Plan, the Borrower and each
member of its Controlled Group will make any contributions required by such
Multiemployer Plan.

            SECTION 6.13. Environmental Compliance; Notice. The Borrower shall,
and cause each of its Subsidiaries to:

            (a) use and operate all of its facilities and properties in
substantial compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, license and other authorizations relating to
environmental matters in effect and remain in substantial compliance therewith,
and handle all Hazardous Materials in substantial compliance with all applicable
Environmental Laws;

            (b) promptly upon receipt of all written claims, complaints, notices
or inquiries relating to the condition of its facilities and properties or
compliance with Environmental Laws, evaluate such claims, complaints, notices
and inquiries and forward copies of (i) all such claims, complaints, notices and
inquiries which individually have any reasonable likelihood of having a Material
Adverse Effect and (ii) all such claims, complaints, notices and inquiries,
arising from a single occurrence which together have any reasonable likelihood
of having a Material Adverse Effect, and endeavor to promptly resolve all such
actions and proceedings relating to compliance with Environmental Laws; and

            (c) provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 6.13.

            SECTION 6.14. Acquisition and Merger Agreement. The Borrower will
use its best efforts to complete the Acquisition and consummate the Merger as
soon as practicable and will not amend or waive without the approval of the
Administrative Agent any material term or condition of the Merger Agreement or
any other documentation related to the Acquisition delivered to the
Administrative Agent or the Lenders or Issuing Banks prior to the date of this
Agreement.

93

--------------------------------------------------------------------------------

ARTICLE VII

Negative Covenants

            The Borrower covenants and agrees that as long as any Lender shall
have any Commitment hereunder or any Loan, or other Obligation shall remain
unpaid or unsatisfied and until all Letters of Credit have been canceled or have
expired and all amounts drawn thereunder have been reimbursed in full, unless
the Majority Lenders waive compliance in writing:

            SECTION 7.01. Limitations on Liens. The Borrower shall not create,
incur, assume or suffer to exist, or permit any of its Subsidiaries to create,
incur, assume or suffer to exist, any Lien upon or with respect to any of its
properties, whether now owned or hereafter acquired, other than (subject to the
final sentence of this Section 7.01) the following ("Permitted Liens"):

            (a) any Lien existing on the property of the Borrower or any of its
Subsidiaries on the Effective Date and set forth in Schedule 7.01 and any
extension, renewal and replacement of any such Lien; provided any such
extension, renewal or replacement Lien is limited to the property or assets
covered by the Lien extended, renewed or replaced and does not secure any
Indebtedness in addition to that secured immediately prior to such extension,
renewal and replacement;

            (b) any Lien created pursuant to any Loan Document;

            (c) Liens imposed by law, such as materialmen's, mechanics',
warehousemen's, carriers', lessors' or vendors' Liens incurred by the Borrower
or any of its Subsidiaries in the ordinary course of business which secure its
payment obligations to any Person, provided (i) neither the Borrower nor any of
its Subsidiaries is in default with respect to any payment obligation to such
Person or the Borrower or the applicable Subsidiary is in good faith and by
appropriate proceedings diligently contesting such obligation for which adequate
reserves shall have been set aside on its books and (ii) such Liens have no
reasonable likelihood of having, individually or in the aggregate, a Material
Adverse Effect;

            (d) Liens for taxes, assessments or governmental charges or levies
either not yet due and payable or to the extent that non-payment thereof shall
be permitted by Section 6.03;


            (e) Liens on the property of the Borrower or any of its Subsidiaries
incurred, or pledges and deposits made, in the ordinary course of business in
connection with worker's compensation, unemployment insurance, old-age pensions
and other social security benefits, other than in respect of employee plans
subject to ERISA;


            (f) Liens on the property of the Borrower or any of its Subsidiaries
securing (i) the performance of bids, tenders, statutory obligations, leases and
contracts (other than for the repayment of borrowed money), (ii) obligations on
surety and appeal bonds not exceeding in the aggregate $5,000,000 and (iii)
other obligations of like nature incurred as an incident to and in the ordinary
course of business, provided all such Liens in the aggregate have no reasonable
likelihood (even if enforced) of having a Material Adverse Effect;


            (g) zoning restrictions, easements, licenses, reservations,
restrictions on the use of real property or minor irregularities incident
thereto which do not impair the value of any parcel of property material to the
operation of the business of the Borrower and its Subsidiaries taken as a whole
or the value of such property for the purpose of such business;


94

--------------------------------------------------------------------------------

            (h) (i) purchase money liens or purchase money security interests
(including in connection with capital leases) upon or in any property acquired
or held by the Borrower or any of its Subsidiaries in the ordinary course of
business to secure the purchase price of such property or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of such property
and Liens existing on such property at the time of its acquisition (other than
any such Lien created in contemplation of such acquisition) which Liens do not
extend to any other property and do not secure Indebtedness exceeding the
purchase price of such property;
 ii.  Liens (including in connection with capital leases) securing Indebtedness
      of the Borrower or any of its Subsidiaries incurred to finance all or some
      of the cost of construction of property (or to refinance Indebtedness so
      incurred upon completion of such construction) which Liens do not extend
      to any other property except to the unimproved real property upon which
      such construction will occur; provided the Indebtedness secured by such
      Liens is not incurred more than 90 days after the later of the completion
      of construction or the commencement of full operation of such property;
      
 iii. Liens on property in favor of any Governmental Authority to secure
      partial, progress, advance or other payments, or performance of any other
      obligations, pursuant to any contract or statute or to secure any
      Indebtedness of the Borrower or any of its Subsidiaries incurred for the
      purpose of financing all or any part of the purchase price or the cost of
      construction of property subject to Liens (including in connection with
      capital leases) securing Indebtedness of the pollution control or
      industrial or other revenue bond type and which Liens do not extend to any
      other property; and
      
 iv.  in addition to Liens permitted under clauses (i) and (ii) above, Liens in
      connection with capital leases entered into by the Borrower or any of its
      Subsidiaries in connection with sale-leaseback transactions.

            provided

, however, that the aggregate amount of Indebtedness secured by all Liens
referred to in clauses (i), (ii), (iii) and (iv) of this paragraph (h) at any
time outstanding, together with the Indebtedness secured by Liens permitted
pursuant to paragraphs (i) and (l) below (and any extensions, renewals and
refinancings of such Indebtedness) shall not, subject to the second proviso of
paragraph (i) below, at any time exceed the Permitted Lien Basket;



            (i) Liens on assets of any corporation existing at the time such
corporation becomes a Subsidiary of the Borrower or merges into or consolidates
with the Borrower or any of its Subsidiaries, if such Liens (A) do not extend to
any other property, (B) do not secure Indebtedness exceeding the fair market
value of such property at the time such corporation becomes a Subsidiary of the
Borrower or at the time of such merger or consolidation, and (C) were not
created in contemplation of such corporation becoming a Subsidiary of the
Borrower or of such merger or consolidation; provided, however, that the
aggregate amount of Indebtedness secured by Liens referred to in this paragraph
(i), together with the Indebtedness secured by Liens permitted pursuant to
paragraph (h) above and paragraph (l) below (and any extensions, renewals and
refinancings of such Indebtedness) shall not at any time exceed the Permitted
Lien Basket; provided, further, however, that notwithstanding the foregoing
limitation, the Borrower may incur, and permit its Subsidiaries to incur,
Indebtedness secured by Liens referred to in this paragraph (i) which, when
aggregated with the Indebtedness secured by Liens permitted pursuant to
paragraph (h) above and paragraph (l) below, exceed the Permitted Lien Basket
if, and only if, (x) such Indebtedness remains outstanding for a period of less
than six months from the date on which such Indebtedness first exceeded the
Permitted Lien Basket or (y) such Liens are released within six months;


95

--------------------------------------------------------------------------------

            (j) Liens in respect of the Receivables Facility and Liens in
respect of accounts sold by the Borrower and its Subsidiaries pursuant to a
receivables purchase transaction permitted by Section 7.07(f);


            (k) judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (h), (i) or (j) of Article VIII;


            (l) Liens securing other Indebtedness of the Borrower or any of its
Subsidiaries not expressly permitted by paragraphs (a) through (k); provided,
however, that the aggregate amount of Indebtedness secured by Liens permitted
pursuant to paragraphs (h) and (i) above and pursuant to this paragraph (l) (and
any extensions, renewals and refinancings of such Indebtedness) shall not,
subject to the second proviso of paragraph (i) above, at any time exceed the
Permitted Lien Basket; and


            (m) any Lien on Excess Margin Stock.

            Notwithstanding anything contained in this Agreement to the
contrary, the Borrower shall not create, incur or assume, or permit any of its
Subsidiaries to create, incur or assume, any Priority Debt (other than Priority
Debt resulting from the securing of existing Indebtedness with Excess Margin
Stock), if after giving effect to such creation, incurrence or assumption the
aggregate outstanding amount of Priority Debt at the time of such creation,
incurrence or assumption would exceed 15% of the total consolidated assets
(calculated as if the Merger had occurred as of the Effective Date) of the
Borrower and its Subsidiaries at the most recent fiscal quarter end of the
Borrower for which financial statements have been delivered under Section
6.09(a) or (b) (or prior to the first delivery of such financial statements, at
the respective dates of the most recent financial statements for the Borrower
and IBP referred to in Section 4.05(a) and (b)).

            SECTION 7.02. Limitation on Indebtedness. The Borrower shall not
create, incur, assume or suffer to exist, or permit any of its Subsidiaries to
create, incur, assume or suffer to exist, any Indebtedness except (subject to
the final sentence of this Section 7.02):

            (a) the Loans, Letters of Credit and any other Indebtedness under
this Agreement or any other Loan Document;


            (b) Indebtedness existing on the Effective Date and set forth in
Schedule 7.02, and any extension, renewal, refunding and refinancing thereof,
provided that after giving effect to such extension, renewal, refunding or
refinancing, (A) the principal amount thereof is not increased, (B) neither the
tenor nor the remaining average life thereof is reduced and (C) the interest
rate thereon is not increased; provided, however, that the industrial revenue
bonds identified by an asterisk in Schedule 7.02 may be refinanced at an
interest rate higher than the rate in effect immediately prior to such
refinancing;


            (c) Indebtedness of the Borrower to any of its Subsidiaries, of any
wholly-owned Subsidiary of the Borrower to the Borrower or of any wholly-owned
Subsidiary of the Borrower to another Subsidiary of the Borrower;


            (d) surety bonds and appeal bonds required in the ordinary course of
business or in connection with the enforcement of rights or claims of the
Borrower or its Subsidiaries or in connection with judgments that do not result
in a Default or an Event of Default;


            (e) trade debt (including Indebtedness for the purchase of farm
products from contract growers and other similar suppliers but excluding
Indebtedness for Borrowed Money) incurred by the Borrower or any of its
Subsidiaries in the ordinary course of business in a manner and to an extent
consistent with their past practices and necessary or desirable for the prudent
operation of its businesses;


96

--------------------------------------------------------------------------------

            (f) Indebtedness secured by Liens permitted pursuant to Section 7.01
subject to the limitations contained therein;


            (g) Indebtedness incurred in connection with the issuance of
commercial paper;


            (h) Indebtedness under Hedging Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business; and


            (i) other present and future unsecured Indebtedness provided at the
time of, and immediately after giving effect to, the incurrence of such
Indebtedness, no condition or event shall exist which constitutes an Event of
Default.

            Notwithstanding anything contained in this Agreement to the
contrary, the Borrower shall not create, incur or assume, or permit any of its
Subsidiaries to create, incur or assume, any Priority Debt (other than Priority
Debt resulting from the securing of existing Indebtedness with Excess Margin
Stock), if after giving effect to such creation, incurrence or assumption the
aggregate outstanding amount of Priority Debt at the time of such creation,
incurrence or assumption would exceed 15% of the total consolidated assets
(calculated as if the Merger had occurred as of the Effective Date) of the
Borrower and its Subsidiaries at the most recent fiscal quarter end of the
Borrower for which financial statements have been delivered under Section
6.09(a) or (b) (or prior to the first delivery of such financial statements, at
the respective dates of the most recent financial statements for the Borrower
and IBP referred to in Section 4.05(a) and (b)).

            SECTION 7.03. Sale-Leaseback Transactions. The Borrower shall not
create, incur, assume or suffer to exist, or permit any of its Subsidiaries to
create, incur, assume or suffer to exist, any obligation, for the payment of
rent or otherwise, in connection with a sale-leaseback transaction, except
(subject to the final sentence of this Section 7.03 and subject to the
limitations set forth in Section 7.01(h)) capital leases entered into by the
Borrower or any of its Subsidiaries after the Effective Date in connection with
sale-leaseback transactions; provided (i) immediately prior to giving effect to
such lease, the property subject to such lease was sold by the Borrower or any
such Subsidiary to the lessor pursuant to a transaction permitted under Section
7.07 and (ii) no Event of Default exists or would occur as a result of such sale
and subsequent lease.

            Notwithstanding anything contained in this Agreement to the
contrary, the Borrower shall not create, incur or assume, or permit any of its
Subsidiaries to create, incur or assume, any Priority Debt (other than Priority
Debt resulting from the securing of existing Indebtedness with Excess Margin
Stock), if after giving effect to such creation, incurrence or assumption the
aggregate outstanding amount of Priority Debt at the time of such creation,
incurrence or assumption would exceed 15% of the total consolidated assets
(calculated as if the Merger had occurred as of the Effective Date) of the
Borrower and its Subsidiaries at the most recent fiscal quarter end of the
Borrower for which financial statements have been delivered under Section
6.09(a) or (b) (or prior to the first delivery of such financial statements, at
the respective dates of the most recent financial statements for the Borrower
and IBP referred to in Section 4.05(a) and (b)).

97

--------------------------------------------------------------------------------

            SECTION 7.04. Restricted Payments. The Borrower shall not, and shall
not permit any of its Subsidiaries to, declare, pay or authorize any Restricted
Payment if (a) any such Restricted Payment is not paid out of Consolidated Net
Income Available for Restricted Payments, (b) at the time of, and immediately
after, the making of any such Restricted Payment (or the declaration of any
dividend except a stock dividend) a Default or Event of Default has occurred and
is continuing or (c) the making of any such Restricted Payment would cause the
Leverage Ratio to exceed the percentage pursuant to Section 7.13 which the
Borrower will be required to maintain as of the end of the fiscal quarter during
which such Restricted Payment is to be made.

            SECTION 7.05. Mergers, Etc. The Borrower shall not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to any Person, or,
except as permitted pursuant to Section 7.06, acquire all or substantially all
of the Stock of any Person, or acquire all or substantially all of the assets of
any Person (other than live inventory) or enter into any joint venture or
partnership with, any Person, or permit any of its Subsidiaries to do so;
provided, however, that:

            (a) the Borrower may merge with a wholly-owned Subsidiary of the
Borrower so long as (i) the Borrower is the surviving corporation and (ii) at
the time of, and immediately after giving effect to, such merger, no condition
or event shall exist which constitutes an Event of Default;

            (b) any wholly-owned direct or indirect Subsidiary of the Borrower
may merge with or into any other wholly-owned direct or indirect Subsidiary of
the Borrower or acquire Stock of any other wholly-owned direct or indirect
Subsidiary of the Borrower;

            (c) the Borrower or any Subsidiary of the Borrower may acquire all
or substantially all of the Stock or all or substantially all of the assets of
any Person, provided (i) at the time of, and immediately after giving effect to
such acquisition, no condition or event shall exist which constitutes an Event
of Default, (ii) the Borrower shall be in pro forma compliance with the
financial covenants set forth in Sections 7.13 and 7.14, assuming such
acquisition occurred on the first day of the four fiscal quarter period most
recently ended, (iii) until such time as the commitments under each of the
Bridge Facility and the Receivables Bridge Facility shall have been terminated,
and all outstanding loans thereunder shall have been repaid in full (the "Bridge
Termination Date"), the Borrower shall have obtained, and delivered to the
Administrative Agent, written confirmations from S&P and Moody's that,
immediately after giving effect to such acquisition, (x) the Borrower will
maintain ratings of its Index Debt of at least BBB by S&P and Baa3 by Moody's,
(y) neither of such ratings is under review for possible downgrade and (z) the
Borrower has not been placed on credit watch with negative implications by
either such rating agency and (iv) after the Bridge Termination Date and prior
to October 2, 2004, with respect to any such acquisition involving consideration
in excess of $300,000,000, the Borrower shall either (A) have obtained, and
delivered to the Administrative Agent, a written confirmation from either S&P or
Moody's that, immediately after giving effect to such acquisition, (x) the
Borrower will maintain a rating of its Index Debt of at least BBB- by S&P or
Baa3 by Moody's, as the case may be, (y) such rating is not under review for
possible downgrade and (z) the Borrower has not been placed on credit watch with
negative implications by such rating agency or (B) have delivered to the
Administrative Agent a certificate of the Chief Financial Officer of the
Borrower certifying that on a pro forma basis, giving effect to such acquisition
(but without giving effect to any projected cost savings related thereto) as if
the acquisition had occurred as of the first day of the four consecutive fiscal
quarter period of the Borrower most recently ended, the Leverage Ratio of the
Borrower is 3.50:1.00 or lower, which certificate shall set forth in reasonable
detail satisfactory to the Administrative Agent the computations necessary to
determine such Leverage Ratio; and

98

--------------------------------------------------------------------------------

            (d) the Borrower or any Subsidiary of the Borrower may merge with
any other corporation permitted to be acquired pursuant to paragraph (c) above,
provided (i) at the time of, and immediately after giving effect to, such
merger, no condition or event shall exist which constitutes an Event of Default
and (ii) and after such merger, the surviving corporation is the Borrower or a
Subsidiary of the Borrower, respectively.

            SECTION 7.06. Investments in Other Persons. The Borrower shall not
make, or permit any of its Subsidiaries to make, any loan or advance to any
Person (other than accounts receivable created in the ordinary course of
business); or, except as permitted under Section 7.04 or 7.05, purchase or
otherwise acquire, or permit any of its Subsidiaries to purchase or otherwise
acquire, any Stock or other equity interest or Indebtedness of any Person, or
make, or permit any of its Subsidiaries to make, any capital contribution to, or
otherwise invest in, any Person, except:

            (a) Permitted Investments;

            (b) investments existing on the date hereof in any Person;

            (c) loans, advances, credit support, or other investments in any
Person or Persons, in amounts which do not exceed in the aggregate at any time
outstanding 5% of the consolidated total assets of the Borrower and its
Subsidiaries as at the last day of the most recently ended fiscal quarter of the
Borrower;

            (d) the acquisition by the Borrower or any of its wholly-owned
Subsidiaries of Stock of a Subsidiary of the Borrower;

            (e) intercompany Indebtedness permitted pursuant to Section 7.02(d);
and

            (f) loans or advances made by the Borrower or any of its
Subsidiaries to employees of the Borrower or any of its Subsidiaries not to
exceed an aggregate of $5,000,000.

            SECTION 7.07. Assets. The Borrower shall not sell, assign, transfer
or otherwise dispose of any of its assets, or permit any of its Subsidiaries to
sell, assign, transfer or otherwise dispose of any of its assets, except:

            (a) the sale or disposition of inventory and farm products in the
ordinary course of business;

            (b) the sale or disposition in the ordinary course of business of
any assets which have become obsolete or surplus to the business of the Borrower
or any of its Subsidiaries, or has no remaining useful life, in each case as
reasonably determined in good faith by the Borrower or such Subsidiary, as the
case may be;

            (c) the periodic sales to third parties of live inventory and
related products and services under grow out contracts;

            (d) Permitted Dispositions;

            (e) the sale or disposition of Permitted Investments;

            (f) the sale of accounts or other receivables by the Borrower and
its Subsidiaries in connection with the
 Receivables Facility or to a special purpose bankruptcy remote Subsidiary or a
third party for not less than the fair value thereof, without recourse (other
than to any such special purpose Subsidiary), in connection with a receivables
purchase transaction; and

97

--------------------------------------------------------------------------------

            (g) the sale or disposition of Excess Margin Stock for not less than
the fair value thereof.

            SECTION 7.08. Change in Nature of Business. The Borrower shall not,
and shall not permit any of its Subsidiaries to, engage to any substantial
extent in any business other than the production, marketing and distribution of
food products and any related food or agricultural products, processes or
business.

            SECTION 7.09. Transactions with Affiliates, Etc. The Borrower shall
not:

            (a) enter into or be a party to, or permit any of its Subsidiaries
to enter into or be a party to, any transaction with any Affiliate of the
Borrower or any such Subsidiary except (i) as otherwise expressly permitted
herein or (ii) in the ordinary course of business, to the extent consistent with
past practices, so long as any such transaction individually and in the
aggregate with other such transactions has no reasonable likelihood of having a
Material Adverse Effect; or

            (b) enter into, or permit any of its Subsidiaries to enter into, any
agreement that prohibits, limits or restricts any repayment of loans or advances
or other distributions to the Borrower by any of its respective Subsidiaries, or
that restricts any such Subsidiary's ability to declare or make any dividend
payment or other distribution on account of any shares of any class of its
capital stock or on its ability to acquire or make a payment in respect thereof;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
7.09 (but shall apply to any extension, renewal, amendment or modification that
expands the scope of any such restriction or condition) and (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder.

            SECTION 7.10 Margin Regulations. (a) The Borrower shall not use the
proceeds of any Loan or any Letter of Credit in violation of Regulation T, U or
X of the Board of Governors of the Federal Reserve System.

            (b) The Borrower will not, and will not permit any of its
Subsidiaries to, (other than in connection with the Acquisition) purchase or
otherwise acquire Margin Stock if, after giving effect to any such purchase or
acquisition, Margin Stock owned by the Borrower and its Subsidiaries would
represent more than 25% of the assets of the Borrower and its Subsidiaries on a
consolidated basis (valued in accordance with Regulation U).

            SECTION 7.11. Compliance with ERISA. The Borrower shall not,
directly or indirectly, permit any member of the Controlled Group of the
Borrower to, directly or indirectly:

            (a) terminate any Plan so as to result in any material liability (in
the opinion of the Majority Lenders exercised reasonably) to the Borrower or any
member of its Controlled Group;

            (b) permit to exist any ERISA Event, or any other event or condition
which presents the risk of a material liability (in the opinion of the Majority
Lenders exercised reasonably) of the Borrower or any member of its Controlled
Group;

            (c) make a complete or partial withdrawal (within the meaning of
Section 4201 of ERISA) from any Multiemployer Plan so as to result in any
material liability (in the opinion of the Majority Lenders exercised reasonably)
to the Borrower or any member of its Controlled Group;

100

--------------------------------------------------------------------------------

            (d) enter into any new Plan or modify any existing Plan so as to
increase its obligations thereunder except in the ordinary course of business
consistent with past practice which has any reasonable likelihood of resulting
in material liability to the Borrower or any member of its Controlled Group; or

            (e) permit the present value of all benefit liabilities, as defined
in Title IV of ERISA, under each Plan of the Borrower or any member of its
Controlled Group (using each Plan's actuarial assumptions upon termination of
such Plan) to materially (in the opinion of the Majority Lenders exercised
reasonably) exceed the fair market value of Plan assets allocable to such
benefits all determined as of the most recent valuation date for each such Plan.

            SECTION 7.12. Speculative Transactions. The Borrower shall not
engage or permit any of its Subsidiaries to engage in any transaction involving
commodity options or futures contracts other than in the ordinary course of
business consistent with past transactions.

            SECTION 7.13. Leverage Ratio. The Borrower shall not permit the
Leverage Ratio at any time during any of the periods set forth below to exceed
the ratio set forth opposite such period:

Period   Ratio December 29, 2001 through March 29, 2002  5.25:1.00 March 30,
2002 through June 28, 2002  4.95:1.00 June 29, 2002 through September 27, 2002
 4.75:1.00 September 28, 2002 through December 27, 2002  4.50:1.00 December 28,
2002 through March 28, 2003  4.25:1.00 March 29, 2003 through September 26, 2003
 4.00:1.00 September 27, 2003 through October 1, 2004  3.75:1.00 October 2, 2004
through September 30, 2005  3.50:1.00 October 1, 2005 and thereafter  3.00:1.00
   

 

            SECTION 7.14. Interest Expense Coverage Ratio. The Borrower shall
not permit the ratio of (i) Consolidated EBITDA to (ii) Consolidated Interest
Expense, in each case for the period of four consecutive fiscal quarters ending
during any period set forth below to be less than the ratio set forth opposite
such period:

Period   Ratio December 29, 2001  2.50:1.00 December 30, 2001 through March 30,
2002  2.75:1.00 March 31, 2002 through June 28, 2003 3.00:1.00 June 29, 2003
through June 26, 2004  3.25:1.00 June 27, 2004 and thereafter  3.50:1.00

 

101

--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default

            SECTION 8.01. Events of Default. The term "Event of Default" means
any of the events set forth in this Section 8.01.

            (a) Non-Payment. The Borrower shall (i) fail to pay when and as
required to be paid herein, any amount of principal of any Loan or any
reimbursement with respect to any L/C Disbursement; or (ii) fail to pay within
three Business Days after the same shall become due and payable, any amount of
interest on any Loan or any L/C Disbursement or any fee or other amount payable
hereunder or under any other Loan Document or any other Obligation;

            (b) Representations and Warranties. Any representation or warranty
made by the Borrower in this Agreement or in any other Loan Document, or which
is contained in any certificate, document or financial or other statement
delivered at any time under or in connection with this Agreement or any other
Loan Document shall prove to have been incorrect or untrue in any material
respect when made or deemed made;

            (c) Specific Defaults. The Borrower shall fail to perform or observe
any term, covenant or agreement contained in Article VII or Section 6.02, 6.05
(with respect to the Borrower's existence), or 6.10(b);

            (d) Other Defaults. The Borrower shall fail to perform or observe
any other term or covenant contained in this Agreement or any other Loan
Document, and such Default shall continue unremedied for a period of 30 days
after the date upon which written notice thereof shall have been given to the
Borrower by the Administrative Agent;

            (e) Default under Other Agreements. Any default shall occur under
the 364-Day Credit Agreement, the Bridge Facility, the Receivables Facility, the
Receivables Bridge Facility or under any other Indebtedness of the Borrower
(other than any default under any agreement to which the Borrower and one or
more Lenders or Issuing Banks are party to the extent such default results from
the transfer or pledge of Excess Margin Stock) or any of its Subsidiaries having
an aggregate outstanding principal amount of $10,000,000 or more or under one or
more Hedging Agreements of the Borrower or any of its Subsidiaries resulting in
aggregate net obligations of $10,000,000 or more and such default shall:

 i.  consist of the failure to pay any Indebtedness when due (whether at
     scheduled maturity, by required prepayment, acceleration, demand or
     otherwise) after giving effect to any applicable grace or notice period; or
     
 ii. result in, or continue unremedied for a period of time sufficient to
     permit, the acceleration of such Indebtedness or the early termination of
     such Hedging Agreement;

            (f) Bankruptcy or Insolvency. The Borrower or any of its
Subsidiaries shall:

> > >  i. cease to be Solvent or generally fail to pay, or admit in writing its
> > >     inability to pay, its debts as they become due;
> > > 
> > >  ii. commence an Insolvency Proceeding;

 iii. voluntarily cease to conduct its business in the ordinary course; or
      
 iv.  take any action to effectuate or authorize any of the foregoing;

102

--------------------------------------------------------------------------------

(g) Involuntary Proceedings.

> > >  i.   An involuntary Insolvency Proceeding shall be commenced against the
> > >       Borrower or any of its Subsidiaries or any writ, judgment, warrant
> > >       of attachment, execution or similar process shall be issued or
> > >       levied against a substantial part of the Borrower's, or any of its
> > >       Subsidiaries' properties, and any such proceeding or petition shall
> > >       not be dismissed, or such writ, judgment, warrant of attachment,
> > >       execution or similar process shall not be released, vacated or fully
> > >       bonded within 60 days after commencement, filing or levy;
> > >       
> > >  ii.  the Borrower or any of its Subsidiaries shall admit in writing the
> > >       material allegations of a petition against it in any Insolvency
> > >       Proceeding, or an order for relief (or similar order under
> > >       non-United States law) against the Borrower or such Subsidiary is
> > >       ordered in any Insolvency Proceeding; or
> > >       
> > >  iii. the Borrower or any of its Subsidiaries shall acquiesce in the
> > >       appointment of a receiver, trustee, custodian, conservator,
> > >       liquidator, mortgagee in possession (or agent therefor) or other
> > >       similar Person for itself or a substantial portion of its property
> > >       or business;

            (h) Judgments. One or more judgments for the payment of money in an
aggregate amount in excess of $10,000,000 shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;

            (i) ERISA. With respect to any Plan:

> > >  i. the Borrower, any member of its Controlled Group or any other
> > >     party-in-interest or disqualified Person shall engage in transactions
> > >     which in the aggregate have a reasonable likelihood of resulting in a
> > >     direct or indirect liability to the Borrower or any member of its
> > >     Controlled Group in excess of $10,000,000 under Section 409 or 502 of
> > >     ERISA or Section 4975 of the Code;
> > > 
> > >  ii. the Borrower or any member of its Controlled Group shall incur any
> > >      accumulated funding deficiency, as defined in Section 412 of the
> > >      Code, in the aggregate in excess of $10,000,000, or request a funding
> > >      waiver from the IRS for contributions in the aggregate in excess of
> > >      $10,000,000;
> > > 
> > >  iii. the Borrower or any member of its Controlled Group shall incur any
> > >       withdrawal liability in the aggregate in excess of $10,000,000 as a
> > >       result of a complete or partial withdrawal from a Multiemployer Plan
> > >       within the meaning of Section 4203 or 4205 of ERISA;
> > > 
> > >  iii. the Borrower or any member of its Controlled Group shall fail to
> > >       make a required contribution by the due date (including any
> > >       permissible extensions) under Section 412 of the Code or Section 302
> > >       of ERISA which would result in the imposition of a Lien under
> > >       Section 412 of the Code or Section 302 of ERISA;

 v. the Borrower, any member of its Controlled Group or any Plan sponsor shall
    notify the PBGC of an intent to terminate in a distressed termination, or
    the PBGC shall institute proceedings to terminate, a Plan;
    

103

--------------------------------------------------------------------------------

 vi.   a Reportable Event shall occur with respect to a Plan, and within 15 days
       after the reporting of such Reportable Event to the Majority Lenders, the
       Majority Lenders shall have notified the Borrower in writing that (A)
       they have made a determination that, on the basis of such Reportable
       Event, there are reasonable grounds for the termination of such Plan by
       the PBGC or for the appointment by the appropriate United States District
       Court of a trustee to administer such Plan and (B) as a result thereof a
       Default or an Event of Default shall occur hereunder;
       
 vii.  a trustee shall be appointed by a court of competent jurisdiction to
       administer any Plan or the assets thereof;
       
 viii. the benefits of any Plan shall be increased (other than in the ordinary
       course of business consistent with past practice), or the Borrower or any
       member of its Controlled Group shall begin to maintain, or begin to
       contribute to, any Plan, without the prior written consent of the
       Majority Lenders; or
       
 ix.   any ERISA Event with respect to a Plan shall have occurred, and 30 days
       thereafter (A) such ERISA Event shall not have been corrected and (B) the
       then present value of such Plan's benefit liabilities, as defined in
       Title IV of ERISA, shall exceed the then current value of assets
       accumulated in such Plan;



            provided, however, that the events listed in clauses (v)-(ix) of
this paragraph (i) shall constitute Events of Default only if, as of the date
thereof or any subsequent date, the maximum amount of liability the Borrower or
any member of its Controlled Group could incur in the aggregate under Section
4062, 4063, 4064, 4219 or 4243 of ERISA or any other provision of law with
respect to all such Plans, computed by the actuary of the Plan taking into
account any applicable rules and regulations of the PBGC at such time, and based
on the actuarial assumptions used by the Plan, resulting from or otherwise
associated with such event exceeds $10,000,000;

            (j) Change in Control. Mr. Don Tyson, the Tyson Limited Partnership
and "members of the same family" of Mr. Don Tyson as defined in Section 447(e)
of the Code shall cease to have at least 51% of the total combined voting power
of the outstanding Stock of the Borrower; or


            (k) Guarantee Agreement. At any time after the delivery of the
Guarantee Agreement, the Guarantee Agreement shall not for any reason be, or
shall be asserted by the Borrower or IBP not to be, in full force and effect and
enforceable against IBP in all material respects in accordance with its terms.

            SECTION 8.02. Remedies. If any Event of Default shall have occurred
and be continuing, the Administrative Agent shall at the request of, or may with
the consent of, the Majority Lenders:

            (a) declare the Commitment of each Lender and any obligation of the
Issuing Banks to issue Letters of Credit to be terminated, whereupon such
Commitment and such obligations shall forthwith be terminated; and/or

            (b) declare (i) the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, (ii) an amount equal to the
maximum aggregate amount that is or at any time thereafter may become available
for drawing under any outstanding Letters of Credit (whether or not any
beneficiary shall have presented, or shall be entitled at such time to present,
the drafts or other documents required to draw under such Letters of Credit),
and (iii) all other Obligations payable hereunder or under any other Loan
Document to be immediately due and payable, whereupon the Loans, all such
interest, the amounts payable under paragraph (ii) and all such Obligations
shall become and be forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower;

104

--------------------------------------------------------------------------------

            provided

, however, that upon the occurrence of any event specified in Section 8.01(f) or
(g) with respect to the Borrower, the Commitment of each Lender to make Loans
and any obligation of the Issuing Banks to issue Letters of Credit shall
automatically terminate and the unpaid principal amount of all outstanding Loans
and all interest accrued thereon, all amounts payable under paragraph (b)(ii)
and all other Obligations shall automatically become due and payable without
further action of the Administrative Agent, any Issuing Bank or any Lender.



            SECTION 8.03. Rights Not Exclusive. The rights provided for in this
Agreement and the other Loan Documents are cumulative and are not exclusive of
any other rights, powers, privileges or remedies provided by law or in equity,
or under any other instrument, document or agreement now existing or hereafter
arising.

 

ARTICLE IX

The Administrative Agent

   

         SECTION 9.01. Appointment. Each Lender and each Issuing Bank hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement or any other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein or any fiduciary
relationship with any Lender or any Issuing Bank, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.



   

         SECTION 9.02. Delegation of Duties. The Administrative Agent may
execute any of its duties under this Agreement and any other Loan Document by or
through employees, agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.



            SECTION 9.03. Liabilities of Agents. (a) Neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates shall be (a) liable for any action taken or omitted to be taken by
any of them under or in connection with this Agreement or any other Loan
Document (except for its own gross negligence or willful misconduct), or (b)
responsible in any manner to any of the Lenders or any Issuing Bank for any
recital, statement, representation or warranty made by the Borrower or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value of any collateral or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of the Borrower to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender or Issuing Bank to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of the Borrower or any of its Subsidiaries.

105

--------------------------------------------------------------------------------

            (b) Each party to this Agreement acknowledges that none of the
Syndication Agent, the Documentation Agent or any of the Co-Documentation Agents
shall have any duties, responsibilities, obligations or authority under this
Agreement or any other Loan Document in such capacity.

            SECTION 9.04. Reliance by Administrative Agent. (a) The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter or facsimile message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon any advice and statements of legal
counsel (including counsel to the Borrower), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders and the Issuing Banks against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request from or the consent of
the Majority Lenders and such request or consent and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders and all the
Issuing Banks and all future holders of the Loans or any portion thereof.

            (b)  For purposes of determining compliance with the conditions
specified in Section 5.01, each Lender and each Issuing Bank shall be deemed to
have consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders or the Issuing Banks unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender or such Issuing Bank prior
to the Effective Date specifying its objection thereto and either such objection
shall not have been withdrawn by notice to the Administrative Agent to that
effect or, in the case of a Lender, such Lender shall not have made available to
the Administrative Agent such Lender's Percentage Share of such Borrowing.

            SECTION 9.05. Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default, except with respect to payment defaults, unless the Administrative
Agent shall have received notice from a Lender, an Issuing Bank or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a "notice of default". In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders and the Issuing Banks. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be requested by the Majority Lenders in accordance with Article VIII;
provided however, that unless and until the Administrative Agent shall have
received any such request from the Majority Lenders, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders and the Issuing Banks.

106

--------------------------------------------------------------------------------

            SECTION 9.06. Credit Decision. Each Lender and each Issuing Bank
expressly acknowledges that neither the Administrative Agent nor any of its
Affiliates nor any officer, director, employee, agent, attorney-in-fact of any
of them has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower and its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender or any
Issuing Bank. Each Lender and each Issuing Bank represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender or Issuing Bank, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, properties, operations or condition,
financial or otherwise, and creditworthiness of the Borrower and made its own
decision to enter into this Agreement and extend credit to the Borrower
hereunder. Each Lender and each Issuing Bank also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Issuing Bank, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, properties, operations or condition, financial or
otherwise, and creditworthiness of the Borrower. Except for notices, reports and
other documents expressly required to be furnished to the Lenders or the Issuing
Banks by the Administrative Agent hereunder, the Administrative Agent shall not
have any duty or responsibility to provide any Lender or Issuing Bank with any
credit or other information concerning the business, prospects, properties,
operations or condition, financial or otherwise, and creditworthiness of the
Borrower which may come into the possession of the Administrative Agent or any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

            SECTION 9.07 Indemnification. To the extent that the Borrower fails
to pay any amount required to be paid by it to the Administrative Agent under
Section 10.04 or 10.05, each Lender severally agrees to pay to the
Administrative Agent, such Lender's respective Percentage Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed cost or expense or
indemnified claim, action, proceeding, suit, damage, loss, liability or related
cost or expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such. Each Lender severally agrees to
reimburse each Issuing Bank to the same extent and subject to the same
limitations as provided above for the Administrative Agent, modified so that
each reference to the Administrative Agent shall be deemed to be a reference to
such Issuing Bank.

            SECTION 9.08. Administrative Agent in Individual Capacity. JPMorgan
Chase Bank and its Affiliates may issue letters of credit to, make loans to,
accept deposits from and generally engage in any kind of business with the
Borrower and its Subsidiaries as though JPMorgan Chase Bank were not the
Administrative Agent hereunder. With respect to its Loans, JPMorgan Chase Bank
shall have the same rights and powers under this Agreement as any Lender and may
exercise the same as though it were not the Administrative Agent, and the terms
"Lender" and "Lenders" shall include JPMorgan Chase Bank in its individual
capacity. If JPMorgan Chase Bank is or becomes an Issuing Bank then, with
respect to its Letters of Credit, JPMorgan Chase Bank shall have the same rights
and powers under this Agreement as any Issuing Bank and may exercise the same as
though it were not the Administrative Agent, and the terms "Issuing Bank" and
"Issuing Bank" shall include JPMorgan Chase Bank in its individual capacity.

107

--------------------------------------------------------------------------------

            SECTION 9.09. Successor Administrative Agent. The Administrative
Agent may resign at any time by giving written notice thereof to the Lenders,
the Issuing Banks and the Borrower. Upon any such resignation, the Majority
Lenders shall have the right to appoint a successor Administrative Agent which
shall be a commercial bank organized or chartered under the laws of the United
States of America or of any State thereof and having combined capital and
surplus of at least $500,000,000. If no successor Administrative Agent shall
have been so appointed by the Majority Lenders, and shall have accepted such
appointment, within 30 days after the notice of resignation of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Banks, with the consent of the Borrower, which shall
not be unreasonably withheld, appoint a successor Administrative Agent which
shall be a commercial bank organized or chartered under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $500,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement and the other Loan Documents. After any
retiring Administrative Agent's resignation as Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

ARTICLE X

Miscellaneous

            SECTION 10.01. Notices, Etc. All notices, requests and other
communications provided to any party under this Agreement shall, unless
otherwise expressly specified herein, be in writing (including by facsimile) and
mailed by overnight delivery, transmitted by facsimile or delivered: if to the
Borrower, to its address specified on the signature pages hereof; if to any
Lender or any Issuing Bank, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire; and if to the Administrative Agent, to its
address specified on the signature pages hereof; or, as to the Borrower or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrower and the Administrative Agent; provided, that notices and other
communications required under Article V or VI hereof by the Borrower or the
Administrative Agent to the Lenders or the Issuing Banks may be transmitted via
electronic transmission. All such notices and communications shall be effective,
if transmitted by facsimile, when transmitted by facsimile and confirmed by
telephone or facsimile, or, if mailed by overnight delivery or delivered, upon
delivery, except that notices and communications to the Administrative Agent
pursuant to Article II or IX shall not be effective until received by the
Administrative Agent.

            SECTION 10.02. Amendments, Etc. No amendment or waiver of any
provision of this Agreement or of any other Loan Document, and no consent to any
departure by the Borrower herefrom or therefrom, shall in any event be effective
unless the same shall be in writing, acknowledged by the Administrative Agent
and signed or consented to by the Majority Lenders and the Borrower, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall do any of the following:

108

--------------------------------------------------------------------------------

            (a) increase the Commitment of any Lender (other than by assignment)
or subject any Lender to any additional monetary obligation without the written
consent of such Lender;

            (b) reduce the principal of, or interest on, any Committed Loan or
any fees payable hereunder without the written consent of each Lender affected
thereby;

            (c) extend the Maturity Date or any date fixed for any payment of
interest on, the Committed Loans or any fees payable hereunder without the
written consent of each Lender affected thereby;


            (d) change Section 2.06(b) in a manner that would alter the pro rata
treatment of Lenders required thereby or change Section 3.06 in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender;


            (e) release IBP from its obligations under the Guarantee Agreement,
without the written consent of each Lender;


            (f) change the percentage of the Commitments or the percentage of
the aggregate unpaid principal amount of the Loans which shall be required for
the Lenders or any of them to take any action hereunder without the written
consent of each Lender; or


            (g) amend this Section 10.02 without the written consent of each
Lender.

            SECTION 10.03. No Waiver; Remedies. No failure on the part of any
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

            SECTION 10.04. Costs and Expenses. The Borrower agrees to pay on
demand:

            (a) all costs and expenses incurred by the Administrative Agent, the
Syndication Agent or the Documentation Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement or any other Loan Document or any other document to be delivered
hereunder or thereunder or in connection with the transactions contemplated
hereby or thereby, or with respect to advising the Administrative Agent as to
its rights and responsibilities under the Loan Documents, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, the Syndication Agent or the Documentation Agent (including the allocated
cost of in-house counsel);

            (b) all costs and expenses incurred by the Administrative Agent or
any Lender or Issuing Bank in connection with the enforcement or preservation of
any rights under this Agreement or any other Loan Document or in connection with
any restructuring or "work-out" (whether through negotiations, legal proceedings
or otherwise), including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent or such Lender or Issuing Bank (including
the allocated cost of in-house counsel); and

            (c) all costs and expenses of the Administrative Agent incurred in
connection with due diligence, transportation, use of computers, duplication,
appraisals, surveys, audits, insurance, consultants and search reports and all
filing and recording fees and title insurance premiums.

109

--------------------------------------------------------------------------------

            SECTION 10.05. Indemnity. (a) The Borrower agrees to indemnify,
defend, reimburse and hold harmless the Administrative Agent, the Syndication
Agent, the Documentation Agent, each Co-Documentation Agent, each Lender, each
Issuing Bank and each of their Affiliates, and each of their respective
directors, officers, employees, agents and advisors (each, an "Indemnified
Party") from and against all claims, actions, proceedings, suits, damages,
losses, liabilities, costs and expenses, including the reasonable fees, charges
and disbursements of counsel (including the allocated cost of in-house counsel)
which may be incurred by or asserted against any Indemnified Party in connection
with, or arising out of, or relating to (i) any transaction or proposed
transaction (whether or not consummated) financed or to be financed, in whole or
in part, directly or indirectly, with the proceeds of any Borrowing or otherwise
contemplated in this Agreement; (ii) the entering into and performance of this
Agreement and any other Loan Document by the Administrative Agent, the
Syndication Agent, the Documentation Agent, any Co-Documentation Agent or any
Lender or Issuing Bank or any action or omission of the Borrower in connection
therewith; or (iii) any investigation, litigation, suit, action or proceeding
(regardless of whether an Indemnified Party is a party thereto) which relates to
any of the foregoing or to any Environmental Claim, unless and to the extent
such claim, action, proceeding, suit, damage, loss, liability, cost or expense
was solely attributable to such Indemnified Party's gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction.

            (b) The Administrative Agent, the Syndication Agent, the
Documentation Agent, each Co-Documentation Agent and each Lender and each
Issuing Bank agree that in the event that any investigation, litigation, suit,
action or proceeding is asserted or threatened in writing or instituted against
it or any other Indemnified Party, or any remedial, removal or response action
is requested of it or any other Indemnified Party, for which the Administrative
Agent, the Syndication Agent, the Documentation Agent, any Co-Documentation
Agent or any Lender or Issuing Bank may desire indemnity or defense hereunder,
the Administrative Agent, the Syndication Agent, the Documentation Agent, such
Co-Documentation Agent or such Lender or such Issuing Bank shall promptly notify
the Borrower in writing.


            (c) The Borrower at the request of the Administrative Agent, the
Syndication Agent, the Documentation Agent, any Co-Documentation Agent, any
Lender or any Issuing Bank shall have the obligation to defend against such
investigation, litigation, suit, action or proceeding or requested remedial,
removal or response action, and the Administrative Agent, the Syndication Agent,
the Documentation Agent and the Co-Documentation Agents, in any event, may
participate in the defense thereof with legal counsel of the Administrative
Agent's choice. In the event that the Administrative Agent, the Syndication
Agent, the Documentation Agent, any Co-Documentation Agent, any Lender or any
Issuing Bank requests the Borrower to defend against such investigation,
litigation, suit, action or proceeding or requested remedial, removal or
response action, the Borrower shall promptly do so and the Administrative Agent,
the Syndication Agent, the Documentation Agent, the affected Co-Documentation
Agent or the affected Lender or Issuing Bank shall have the right to have legal
counsel of its choice participate in such defense. No action taken by legal
counsel chosen by the Administrative Agent or any Lender or Issuing Bank in
defending against any such investigation, litigation, suit, action or proceeding
or requested remedial, removal or response action shall vitiate or any way
impair the Borrower's obligations and duties hereunder to indemnify and hold
harmless any Indemnified Party.

110

--------------------------------------------------------------------------------

SECTION 10.06. Right of Set-off. Upon the occurrence and during the continuation
of any Event of Default, each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender to or for
the credit or the account of the Borrower against any and all of the
Obligations, whether or not such Lender shall have made any demand under this
Agreement. Each Lender agrees promptly to notify the Borrower after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 10.06 are in addition
to any other rights and remedies (including other rights of set-off) which such
Lender may have.

            SECTION 10.07. Binding Effect. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and each Issuing Bank and their respective
successors and assigns, except that the Borrower shall not have the right to
assign or transfer its rights or obligations hereunder or any interest herein
without the prior written consent of all the Lenders.

            SECTION 10.08. Assignments, Participations, Etc. (a) Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Affiliates of each of the Administrative Agent and the Lenders and Issuing
Banks) any legal or equitable right, remedy or claim under or by reason of this
Agreement.

            (b) Any Lender may assign to one or more assignees (each, an
"Assignee") all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (i) except in the case of an assignment to a Lender or a
Lender Affiliate, each of the Borrower and the Administrative Agent and each
Issuing Bank must give their prior written consent to such assignment (which
consent shall not be unreasonably withheld), (ii) except in the case of an
assignment to a Lender or a Lender Affiliate or an assignment of the entire
remaining amount of the assigning Lender's Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender's rights and obligations under this Agreement, except that
this clause (iii) shall not apply to rights in respect of outstanding Bid Loans,
(iv) the Assignee and the Assignor in respect of each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, and (v) the Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and provided further that any consent of the
Borrower otherwise required under this paragraph shall not be required if an
Event of Default under clause (f) or (g) of Section 8.01 has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.05, 3.08, 3.09, 3.10, 3.11 and 10.05)(but only to the extent such Lender
notifies the Borrower of any claim under such Section within 90 days after it
obtains knowledge thereof). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

111

--------------------------------------------------------------------------------

            (c) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the United States a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, and any Lender and any Issuing Bank,
at any reasonable time and from time to time upon reasonable prior notice.

            (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee's completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

            (e) Any Lender may, without the consent of the Borrower, any Issuing
Bank or the Administrative Agent, sell participations to one or more banks or
other entities (each a "Participant") in all or a portion of such Lender's
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to Section
10.02 that affects such Participant. Subject to paragraph (f) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.05 (other than 3.05(f)), 3.06, 3.08, 3.09 and 3.10 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.06 as though it were a
Lender, provided such Participant agrees to be subject to Section 3.06 as though
it were a Lender.

            (f) A Participant shall not be entitled to receive any greater
payment under Section 3.05, 3.08, 3.09 or 3.10 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower's prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.05
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.05(f) as though it were a Lender.

112

--------------------------------------------------------------------------------

            (g) Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender to a Federal Reserve Bank, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.

            SECTION 10.09. Confidentiality. Each Lender and each Issuing Bank
agrees to take normal and reasonable precautions and exercise due care to
maintain the confidentiality of all non-public information provided to it by the
Borrower or by the Administrative Agent on the Borrower's behalf in connection
with this Agreement or any other Loan Document and agrees and undertakes that
neither it nor any of its Affiliates shall use any such information for any
purpose or in any manner other than pursuant to the terms contemplated by this
Agreement. Any Lender or Issuing Bank may disclose such information (a) at the
request of any bank regulatory authority or in connection with an examination of
such Lender or such Issuing Bank by any such authority; (b) pursuant to subpoena
or other court process; (c) when required to do so in accordance with the
provisions of any applicable law; (d) at the express direction of any agency of
any State of the United States of America or of any other jurisdiction in which
such Lender or Issuing Bank conducts its business; and (e) to such Lender's or
Issuing Bank's affiliates, independent auditors, counsel and other professional
advisors. Notwithstanding the foregoing, the Borrower authorizes each Lender to
disclose to any Participant or Assignee and any prospective Participant and
Assignee such financial and other information in such Lender's possession
concerning the Borrower or its Subsidiaries which has been delivered to the
Lenders pursuant to this Agreement or any other Loan Document or which has been
delivered to the Lenders by the Borrower in connection with the Lenders' credit
evaluation of the Borrower prior to entering into this Agreement; provided,
however, that such Participant or Assignee or prospective Participant or
Assignee agrees in writing to such Lender to keep such information confidential
to the same extent required of the Lenders hereunder.

            SECTION 10.10. Survival. The obligations of the Borrower under
Sections 3.05, 3.08, 3.09, 3.10, 3.11, 10.04 and 10.05, and the obligations of
the Lenders under Sections 3.05(h) and 9.07, shall in each case survive
repayment or purchase of the Loans, the cancelation or expiration of any Letter
of Credit or any termination of this Agreement and the Commitments. The
representations and warranties made by the Borrower in this Agreement and in
each other Loan Document shall survive the execution and delivery of this
Agreement and each other Loan Document.

            SECTION 10.11. Headings. The various headings of this Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provisions hereof or thereof.

            SECTION 10.12. Governing Law and Jurisdiction. (a) THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK; and

113

--------------------------------------------------------------------------------

            (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER HEREBY CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. THE
BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.

            SECTION 10.13 Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

            SECTION 10.14. Entire Agreement. THIS AGREEMENT EMBODIES THE ENTIRE
AGREEMENT AND UNDERSTANDING AMONG THE BORROWER, THE LENDERS AND THE
ADMINISTRATIVE AGENT, AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS OF
SUCH PERSONS RELATING TO THE SUBJECT MATTER HEREOF EXCEPT FOR THE FEE LETTER AND
ANY PRIOR ARRANGEMENTS MADE WITH RESPECT TO THE PAYMENT BY THE BORROWER OF (OR
ANY INDEMNIFICATION FOR) ANY FEES, COSTS OR EXPENSES PAYABLE TO OR INCURRED (OR
TO BE INCURRED) BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR THE LENDERS.

            SECTION 10.15. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS
OR THE BORROWER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE
AGENT AND THE LENDERS TO ENTER INTO THIS AGREEMENT.

            SECTION 10.16. Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

114

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

 

> > > > > TYSON FOODS, INC.,
> > > > > by
> > > > > 
> > > > > ________________________________
> > > > > 
> > > > > Name:
> > > > > Title:
> > > > > Address for notices:
> > > > > 2210 West Oaklawn Drive
> > > > > Springdale, Arkansas 72762
> > > > > Attention: Les R. Baledge
> > > > > Facsimile No.: (501) 290-6776

 

115

--------------------------------------------------------------------------------

> > > > > JPMORGAN CHASE BANK,
> > > > > individually and as Administrative Agent,
> > > > > by
> > > > > 
> > > > > ________________________________
> > > > > Name:
> > > > > Title:
> > > > > Address for notices:
> > > > > Loan and Agency Services Group
> > > > > One Chase Manhattan Plaza
> > > > > 8th Floor
> > > > > New York NY 10081
> > > > > Attention: Eleanor Fiore
> > > > > Facsimile No.: (212) 552-7490
> > > > > 
> > > > > Address for payments:
> > > > > ABA # 021000021
> > > > > Attention: Eleanor Fiore
> > > > > Chase Plaza, 8th Floor
> > > > > New York, NY 10081
> > > > > Credit to Account number:
> > > > > 323219551
> > > > > Reference: Tyson Foods, Inc.
> > > > > 
> > > > > With a copy to:
> > > > > JPMorgan Chase Bank
> > > > > 270 Park Avenue
> > > > > New York NY 10017
> > > > > Attention of.: Isabella Chan
> > > > > Facsimile No.: (212) 270-0998

> > > > > MERRILL LYNCH CAPITAL CORPORATION,
> > > > > individually and as Syndication Agent,
> > > > > 
> > > > > by
> > > > > 
> > > > > ________________________________
> > > > > Name:
> > > > > Title:

> > > > > SUNTRUST BANK, individually and as Documentation Agent,
> > > > > by
> > > > > 
> > > > > ________________________________
> > > > > Name:
> > > > > Title:
> > > > > 
> > > > >             SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT among
> > > > > TYSON FOODS, INC., the banks parties hereto, JPMORGAN CHASE BANK, as
> > > > > Administrative Agent, the Issuing Banks (as defined in Article I
> > > > > thereto), MERRILL LYNCH CAPITAL CORPORATION, as Syndication Agent, and
> > > > > SUNTRUST BANK, as Documentation Agent, and MIZUHO FINANCIAL GROUP and
> > > > > RABOBANK INTERNATIONAL, as Co-Documentation Agents.

 

> > > > > Name of Institution:
> > > > > 
> > > > > ___________________________
> > > > > 
> > > > > by
> > > > > ___________________________
> > > > > 
> > > > > Name:
> > > > > Title:

 

116

--------------------------------------------------------------------------------

 

SCHEDULE 2.12: TYSON FOODS, INC.

$500,000,000 Five-Year Credit Agreement

 

ISSUING BANKS

L/C COMMITMENTS

JPMorgan Chase Bank

$150,000,000

SunTrust Bank

$150,000,000

 

117

--------------------------------------------------------------------------------

 